Execution Version

Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

Dated as of March 11, 2013

by and between

SANTO MINING CORP.

and

HANOVER HOLDINGS I, LLC,

a New York limited liability company

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 



Page

Article I DEFINITIONS

        1



 

Article II PURCHASE AND SALE OF COMMON STOCK

1

 

 

Section 2.1. Purchase and Sale of Stock

1

Section 2.2. Closing Date; Settlement Dates

2

Section 2.3. Initial Public Announcements and Required Filings

2

 

 

Article III DRAW DOWN TERMS

       3

 

 

Section 3.1. Draw Down Notice

3

Section 3.2. Limitation of Draw Downs

4

Section 3.3. Reduction of Commitment

4

Section 3.4. Below Floor Price

4

Section 3.5. Settlement 

4

Section 3.6. Failure to Deliver Shares

5

Section 3.7. Certain Limitations

5

Section 3.8. Blackout Periods

6

 

 

Article IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
INVESTOR

7

 

 

 

Section 4.1. Organization and Standing of the Investor

7

Section 4.2. Authorization and Power

7

Section 4.3. No Conflicts

7

Section 4.4. Investment Purpose

8

Section 4.5. Accredited Investor Status

8

Section 4.6. Reliance on Exemptions

8

Section 4.7. Information 

8

Section 4.8. No Governmental Review

9

Section 4.9. No General Solicitation

9

Section 4.10. Not an Affiliate

9

Section 4.11. Statutory Underwriter Status

9

Section 4.12. Resales of Securities

9

 

 

Article V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

9



 

Section 5.1. Organization, Good Standing and Power

9

Section 5.2. Authorization, Enforcement

10

Section 5.3. Capitalization and Voting Rights

10

Section 5.4. Issuance of Securities

11

Section 5.5. No Conflicts

11

 
 

--------------------------------------------------------------------------------

 

Section 5.6. Commission Documents, Financial Statements

11

Section 5.7. Subsidiaries 

       13

Section 5.8. No Material Adverse Effect

14

Section 5.9. No Undisclosed Liabilities

14

Section 5.10. No Undisclosed Events or Circumstances

14

Section 5.11. Indebtedness; Solvency

14

Section 5.12. Title To Assets

14

Section 5.13. Actions Pending

15

Section 5.14. Compliance With Law

15

Section 5.15. Certain Fees

15

Section 5.16. Disclosure 

15

Section 5.17. Operation of Business

16

Section 5.18. Environmental Compliance

17

Section 5.19. Material Agreements

17

Section 5.20. Transactions With Affiliates

18

Section 5.21. Employees 

18

Section 5.22. Use of Proceeds

18

Section 5.23. Investment Company Act Status

18

Section 5.24. ERISA 

18

Section 5.25. Taxes 

19

Section 5.26. Insurance 

19

Section 5.27. U.S. Real Property Holding Corporation

19

Section 5.28. Exemption from Registration; Valid Issuances

19

Section 5.29. No General Solicitation or Advertising

20

Section 5.30. No Integrated Offering

20

Section 5.31. Dilutive Effect

20

Section 5.32. Manipulation of Price

20

Section 5.33. Securities Act

20

Section 5.34. Listing and Maintenance Requirements

21

Section 5.35. Application of Takeover Protections

21

Section 5.36. Foreign Corrupt Practices Act

21

Section 5.37. Money Laundering Laws

21

Section 5.38. OFAC 

22

Section 5.39. Mineral Resource Properties and Surface Rights

22

Section 5.40. Royalties and Commissions

22

Section 5.41. Acknowledgement Regarding Investor’s Acquisition of Securities

22



 

Article VI ADDITIONAL COVENANTS

       23



 

Section 6.1. Securities Compliance

23

Section 6.2. Reservation of Common Stock

23

Section 6.3. Registration and Listing

23

Section 6.4. Compliance with Laws

23

Section 6.5. Keeping of Records and Books of Account; Due Diligence

24

 

ii

--------------------------------------------------------------------------------



 

Section 6.6. Limitations on Holdings and Issuances

25

Section 6.7. Other Agreements and Alternate Transactions

25

Section 6.8. Corporate Existence

27

Section 6.9. Fundamental Transaction

27

Section 6.10. Delivery of Registration Statement and Prospectus; Subsequent
Changes

27

Section 6.11. Amendments to the Registration Statement; Prospectus Supplements

28

Section 6.12. Stop Orders

28

Section 6.13. Selling Restrictions

29

Section 6.14. Effective Registration Statement

30

Section 6.15. Blue Sky

30

Section 6.16. Non-Public Information

30

Section 6.17. Broker/Dealer 

30

Section 6.18. Disclosure Schedule

30



 

Article VII CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE
SHARES

       31

 



 

Section 7.1. Conditions Precedent to Closing

31

Section 7.2. Conditions Precedent to a Draw Down

32

 

 

Article VIII TERMINATION

       35



 

Section 8.1. Termination 

35

Section 8.2. Other Termination

36

Section 8.3. Effect of Termination

36



 

Article IX INDEMNIFICATION

       37



 

Section 9.1. Indemnification of Investor

37

Section 9.2. Indemnification Procedures

39

 

Article X MISCELLANEOUS

       39



 

Section 10.1. Fees and Expenses

39

Section 10.2. Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial

42

Section 10.3. Entire Agreement; Amendment

43

Section 10.4. Notices 

44

Section 10.5. Waivers 

45

Section 10.6. Headings 

45

Section 10.7. Construction 

45

Section 10.8. Successors and Assigns

45

Section 10.9. No Third Party Beneficiaries

45

Section 10.10. Governing Law

45

 
iii

--------------------------------------------------------------------------------

 

Section 10.11. Survival 

46

Section 10.12. Counterparts 

46

Section 10.13. Publicity 

46

Section 10.14. Severability 

46

Section 10.15. Further Assurances

47

 





Annex I.  Definitions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv

--------------------------------------------------------------------------------



 

 

 

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of March 11,
2013 (this “Agreement”), by and between Hanover Holdings I, LLC, a New York
limited liability company (the “Investor”), and Santo Mining Corp., a
corporation organized and existing under the laws of the State of Nevada (the
“Company”). 

RECiTALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $16,000,000 of newly issued shares of the Company’s
common stock, $0.00001 par value (“Common Stock”); 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”) and Rule 506 of
Regulation D promulgated by the Commission under the Securities Act
(“Regulation D”), and upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments in Common Stock to be made hereunder;

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A  hereto (the “Registration Rights
Agreement”), pursuant to which the Company shall register the Registrable
Securities (as defined in the Registration Rights Agreement), upon the terms and
subject to the conditions set forth therein; and

WHEREAS, in consideration for the Investor’s execution and delivery of this
Agreement, the Company is concurrently causing its transfer agent to issue to
the Investor the Initial Commitment Shares, upon the terms and subject to the
conditions set forth in this Agreement;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

Article I
DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings ascribed to
such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set
forth in this Agreement.

Article II
PURCHASE AND SALE OF COMMON STOCK

Section 2.1.           Purchase and Sale of Stock.  Upon the terms and subject
to the conditions of this Agreement, during the Investment Period, the Company
in its discretion may issue and sell to the Investor, and the Investor shall
purchase from the Company, up to $16,000,000 (the “Total Commitment”) of duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
(the “Aggregate Limit”), by the delivery to the Investor of Draw Down Notices as
provided in Article III hereof.

 

--------------------------------------------------------------------------------

 



 

             Section 2.2.           Closing Date; Settlement Dates. This
Agreement shall become effective and binding (the “Closing”) upon payment of the
Document Preparation Fee prior to the Closing pursuant to Sections 7.1 and 10.1,
the delivery of irrevocable instructions to issue the Initial Commitment Shares
to the Investor or its designees as provided in Sections 7.1 and 10.1, the
delivery of counterpart signature pages of this Agreement and the Registration
Rights Agreement executed by each of the parties hereto and thereto, and the
delivery of all other documents, instruments and writings required to be
delivered at the Closing, in each case as provided in Section 7.1, to the
offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York 10166, at
5:00 p.m., New York City time, on the Closing Date. In consideration of and in
express reliance upon the representations, warranties and covenants contained
in, and upon the terms and subject to the conditions of, this Agreement, during
the Investment Period the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, the Shares in respect of each Draw
Down. The issuance and sale of Shares to the Investor pursuant to any Draw Down
shall occur on the applicable Settlement Date in accordance with Section 3.5,
provided  that all of the conditions precedent thereto set forth in Article VII
theretofore shall have been fulfilled on or prior to such Settlement Date.

 

Section 2.3.           Initial Public Announcements and Required Filings.  The
Company shall, at or before 8:30 a.m., New York City time, on the first Trading
Day after the Closing, issue a press release (the “Press Release”) reasonably
acceptable to the Investor disclosing the execution of this Agreement and the
Registration Rights Agreement by the Company and the Investor and the issuance
of the Initial Commitment Shares to the Investor, and briefly describing the
transactions contemplated thereby. At or before 8:30 a.m., New York City time,
on the second Trading Day following the Closing Date, the Company shall file a
Current Report on Form 8‑K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching copies of each of this Agreement, the Registration Rights
Agreement and the Press Release as exhibits thereto (including all exhibits
thereto, the “Current Report”). The Company shall provide the Investor a
reasonable opportunity to comment on a draft of the Current Report prior to
filing the Current Report with the Commission, shall give due consideration to
all such comments and shall not file the Current Report to the extent the
Investor reasonably objects to the form or content thereof (provided, however, 
that the failure of the Investor to make such objection shall not relieve the
Company of any obligation or liability under this Agreement or affect the
Investor’s right to rely on the representations and warranties made by the
Company in this Agreement). From and after the issuance of the Press Release and
the filing of the Current Report, the Company shall have disclosed all material,
nonpublic information delivered to the Investor (or the Investor’s
representatives or agents) by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees, agents or representatives (if
any) in connection with the transactions contemplated by the Transaction
Documents. The Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 2.3, the Investor will maintain the confidentiality of
all disclosures made to it in connection with the transactions contemplated by
the Transaction Documents (including the existence and terms of the
transactions), except that the Investor may disclose the terms of such
transactions to its financial, accounting, legal and other advisors (provided
that the Investor directs such Persons to maintain the confidentiality of such
information). Not later than 15 calendar days following the Closing Date, the
Company shall file a Form D with respect to the Securities in accordance with
Regulation D and shall provide a copy thereof to the Investor

2

--------------------------------------------------------------------------------

 



promptly after such filing. The Company shall prepare and file with the
Commission the Registration Statement (including the Prospectus) covering only
the resale by the Investor of the Registrable Securities in accordance with the
Securities Act and the Registration Rights Agreement.  At or before 8:30 a.m.
(New York City time) on the Trading Day immediately following the Effective
Date, the Company shall file with the Commission in accordance with Rule 424(b)
under the Securities Act the final Prospectus to be used in connection with
sales pursuant to the Registration Statement. If the transactions contemplated
by any Draw Down are material to the Company (individually or collectively with
all other prior Draw Downs, the consummation of which have not previously been
reported in any Prospectus Supplement filed with the Commission under Rule
424(b) under the Securities Act or in any report, statement or other document
filed by the Company with the Commission under the Exchange Act), or if
otherwise required under the Securities Act (or the interpretations of the
Commission thereof), in each case as reasonably determined by the Company or the
Investor, then, on the first Trading Day immediately following the last Trading
Day of the Pricing Period with respect to such Draw Down, the Company shall file
with the Commission a Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act with respect to the applicable Draw Down(s), disclosing the total
Draw Down Amount Requested pursuant to such Draw Down(s), the total number of
Shares that are to be (and, if applicable, have been) issued and sold to the
Investor pursuant to such Draw Down(s), the total purchase price for the Shares
subject to such Draw Down(s), the applicable Discount Price(s) for such Shares
and the net proceeds that are to be (and, if applicable, have been) received by
the Company from the sale of such Shares. To the extent not previously disclosed
in the Prospectus or a Prospectus Supplement, the Company shall disclose in its
Quarterly Reports on Form 10-Q and in its Annual Reports on Form 10-K the
information described in the immediately preceding sentence relating to all Draw
Down(s) consummated during the relevant fiscal quarter, and include each such
Quarterly Report on Form 10-Q and Annual Report on Form 10-K in a Prospectus
Supplement and file such Prospectus Supplement with the Commission under Rule
424(b) under the Securities Act.

Article III
DRAW DOWN TERMS

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree as follows:

Section 3.1.           Draw Down Notice.  From time to time during the
Investment Period, the Company may, in its sole discretion, no later than 9:30
a.m. (New York City time) on the first Trading Day of the Pricing Period,
provide to the Investor a Draw Down Notice, substantially in the form attached
hereto as Exhibit B (the “Draw Down Notice”), which Draw Down Notice shall
become effective at 9:30 a.m. (New York City time) on the first Trading Day of
the Pricing Period specified in the Draw Down Notice; provided, however, that if
the Company delivers the Draw Down Notice to the Investor later than 9:30 a.m.
(New York City time) on a Trading Day, then the first Trading Day of such
Pricing Period shall not be the Trading Day on which the Investor received such
Draw Down Notice, but rather shall be the immediately following Trading Day
(unless a subsequent Trading Day is therein specified). The date on which the
Company delivers any Draw Down Notice in accordance with this Section 3.1
hereinafter shall be referred to as a “Draw Down Exercise Date”.  The Draw Down
Notice shall specify the Draw Down Amount Requested (which shall not exceed the
Maximum Draw Down Amount

3

--------------------------------------------------------------------------------

 



Requested), establish the Floor Price for such Draw Down and designate the first
and last Trading Day of the Pricing Period. Upon the terms and subject to the
conditions of this Agreement, the Investor is obligated to accept each Draw Down
Notice prepared and delivered in accordance with the provisions of this
Agreement and shall purchase from the Company the Shares subject to such Draw
Down Notice at the applicable Discount Price on the applicable Settlement Date.
Anything to the contrary in this Agreement notwithstanding, the parties hereto
acknowledge and agree that the Investor shall not be required to purchase, and
shall not purchase, more than the Maximum Draw Down Amount Requested pursuant to
any single Draw Down Notice. 

Section 3.2.           Limitation of Draw Downs.  The Company shall not make
more than one Draw Down in each Pricing Period.  At least 24 hours shall elapse
between the completion of the settlement of one Draw Down in accordance with
Section 3.5 below and the commencement of a Pricing Period for any other Draw
Down during the Investment Period. Each Draw Down automatically shall expire
immediately following the completion of the settlement thereof in accordance
with Section 3.5 below.

Section 3.3.           Reduction of Commitment.  On each Settlement Date, the
Investor’s Total Commitment under this Agreement automatically shall be reduced,
on a dollar-for-dollar basis, by the total Draw Down Amount paid to the Company
on such Settlement Date.

Section 3.4.           Below Floor Price.  If the VWAP on any Trading Day during
the applicable Pricing Period is lower than the applicable Floor Price, then for
each such Trading Day, the Draw Down Amount Requested shall be reduced by a
number of shares of Common Stock equal to the product of (x) 0.10 and (y) the
total Draw Down Amount Requested, and no Shares shall be purchased or sold with
respect to such Trading Day. If trading in the Common Stock on the Trading
Market is suspended for any reason for more than three hours on any Trading Day
during the applicable Pricing Period, then for each such Trading Day during the
Pricing Period the Draw Down Amount Requested shall be reduced as provided in
the immediately preceding sentence, and no Shares shall be purchased or sold
with respect to such Trading Day.

Section 3.5.           Settlement. The payment for, against simultaneous
delivery of, Shares in respect of each Draw Down shall be settled not later than
the second Business Day next following the last Trading Day of each Pricing
Period (the “Settlement Date”). On each Settlement Date, the Company shall, or
shall cause its transfer agent to, electronically transfer the Shares purchased
by the Investor by crediting the Investor’s or its designees’ account (provided
the Investor shall have given the Company written notice of such designee prior
to the Settlement Date) at DTC through its Deposit/Withdrawal at Custodian
(DWAC) system, which Shares shall be freely tradable and transferable and
without restriction on resale pursuant to the Registration Statement, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided  that if the Shares are
received by the Investor later than 1:00 p.m., New York City time, payment
therefor shall be made with next day funds.  As set forth in Section 3.6, a
failure by the Company or its transfer agent (if applicable) to deliver such
Shares on the applicable Settlement Date shall result in the payment of partial
damages by the Company to the Investor.

 

4

--------------------------------------------------------------------------------

 





Section 3.6.           Failure to Deliver Shares. If the Company issues a Draw
Down Notice and fails to deliver the Shares to the Investor on the applicable
Settlement Date and such failure continues for 10 Trading Days, the Company
shall pay the Investor, in cash, in addition to all other remedies available to
the Investor, as partial damages for such failure and not as a penalty, an
amount equal to 2.0% of the payment required to be paid by the Investor on such
Settlement Date for the initial 30 days following such Settlement Date until the
Shares have been delivered, and an additional 2.0% for each additional 30-day
period thereafter until the Shares have been delivered, which amount shall be
prorated for such periods less than 30 days (the “Make Whole Amount”). If the
Make Whole Amount is not paid within two Trading Days following a demand
therefor from the Investor, the Make Whole Amount shall accrue annual interest
(on the basis of the 365 day year) compounded daily at a rate equal to the
greater of (i) the prime rate of interest then in effect as published by the
Wall Street Journal plus 3.0% and (ii) 10.0%, up to and including the date on
which the Make Whole Amount is actually paid. The Company shall not issue a Draw
Down Notice to the Investor until the Make Whole Amount, plus all accrued
interest, has been paid to the Investor in full.

Section 3.7.           Certain Limitations. Notwithstanding anything to the
contrary contained in this Agreement, in no event may the Company issue a Draw
Down Notice to the extent that (i) the Draw Down Amount Requested in such Draw
Down Notice exceeds the Maximum Draw Down Amount Requested, (ii) the sale of
Shares pursuant to such Draw Down Notice would cause the Company to issue or
sell or the Investor to acquire or purchase a dollar value of shares of Common
Stock which, when aggregated with all Draw Down Amounts paid by the Investor
pursuant to all prior Draw Down Notices issued under this Agreement, would
exceed the Aggregate Limit, or (iii) the sale of Shares pursuant to such Draw
Down Notice would cause the Company to sell or the Investor to purchase a number
of shares of Common Stock which, when aggregated with all other shares of Common
Stock then beneficially owned (as calculated pursuant to Section 13(d) of the
Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates, would result in the beneficial ownership by the Investor or any of
its Affiliates of more than 4.99% of the then issued and outstanding shares of
Common Stock (the “Ownership Limitation”). If the Company issues a Draw Down
Notice in which the Draw Down Amount Requested exceeds the Maximum Draw Down
Amount Requested, such Draw Down Notice shall be void ab initio to the extent
the Draw Down Amount Requested exceeds the Maximum Draw Down Amount Requested.
If the Company issues a Draw Down Notice that otherwise would require the
Investor to purchase shares of Common Stock which would cause the aggregate
purchases of Common Stock by the Investor under this Agreement to exceed the
Aggregate Limit, such Draw Down Notice shall be void ab initio to the extent of
the amount by which the dollar value of shares of Common Stock otherwise
issuable pursuant to such Draw Down Notice, together with all Draw Down Amounts
paid by the Investor pursuant to all prior Draw Down Notices issued under this
Agreement, would exceed the Aggregate Limit. If the Company issues a Draw Down
Notice that otherwise would require the Investor to purchase shares of Common
Stock which would cause the aggregate number of shares of Common Stock then
beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act
and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates to
exceed the Ownership Limitation, such Draw Down Notice shall be void ab initio
to the extent of the amount by which the number of shares of Common Stock
otherwise issuable pursuant to such Draw Down Notice, together with all shares
of Common Stock then beneficially owned by the Investor and its Affiliates,
would exceed the Ownership Limitation.

 

5

--------------------------------------------------------------------------------

 





Section 3.8.           Blackout Periods.  The Company shall advise the Investor
in writing of any changes to its policy on insider trading. Notwithstanding any
other provision of this Agreement, the Company shall not deliver any Draw Down
Notice or otherwise offer or sell Shares to the Investor, and the Investor shall
not be obligated to purchase any Shares pursuant to this Agreement, (i) during
any period in which the Company is, or may be deemed to be, in possession of
material non-public information, (ii) during any period (other than the period
referred to in clause (iii) of this Section 3.8) in which the Company’s insider
trading policy, as it exists from time to time, would prohibit purchases or
sales of Common Stock by its officers or directors (each such period, a
“Blackout Period”), except with respect to this clause (ii) as expressly
provided in the immediately following sentence, or (iii) except as expressly
provided in this Section 3.8, at any time from and including the date (each, an
“Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement.  If the
Company wishes to deliver any Draw Down Notice or otherwise offer, sell or
deliver Shares to the Investor during any Blackout Period, the Company shall, as
a condition thereto, provide the Investor with the compliance certificate
substantially in the form attached hereto as Exhibit D, dated the date of such
Draw Down Notice, which certificate shall be deemed to remain in effect during
the applicable Pricing Period through and including the applicable Settlement
Date, and the “bring down” opinions in the form mutually agreed to by the
parties hereto, dated the date of such Draw Down Notice.  If the Company wishes
to deliver any Draw Down Notice or otherwise offer, sell or deliver Shares to
the Investor at any time during the period from and including an Announcement
Date through and including the time that is 24 hours after the corresponding
Filing Time, the Company shall, as conditions thereto, (1) prepare and deliver
to the Investor (with a copy to counsel to the Investor) a report on Form 8-K
which shall include substantially the same financial and related information as
was set forth in the relevant Earnings Announcement (other than any earnings or
other projections, similar forward-looking data and officers’ quotations) (each,
an “Earnings 8-K”), in form and substance reasonably satisfactory to the
Investor and its counsel, (2) provide the Investor with the compliance
certificate substantially in the form attached hereto as Exhibit D, dated the
date of such Draw Down Notice, which certificate shall be deemed to remain in
effect during the applicable Pricing Period through and including the applicable
Settlement Date, and the “bring down” opinions in the form mutually agreed to by
the parties hereto, dated the date of such Draw Down Notice and (3) file such
Earnings 8-K with the Commission (so that it is deemed “filed” for purposes of
Section 18 of the Exchange Act), include such Earnings 8-K in a Prospectus
Supplement and file such Prospectus Supplement with the Commission under Rule
424(b) under the Securities Act, in each case on or prior to the date of such
Draw Down Notice.  The provisions of clause (iii) of this Section 3.8 shall not
be applicable for the period from and after the time at which all of the
conditions set forth in the immediately preceding sentence shall have been
satisfied (or, if later, the time that is 24 hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is 24 hours after the Filing Time of the relevant
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may
be.  For purposes of clarity, the parties agree that the delivery of the
compliance certificate and the “bring down” opinions pursuant to this Section
3.8 shall not relieve the Company from any of its obligations under this
Agreement with respect to the delivery of the compliance certificate called for
by Section 7.2(ii) and the “bring down” opinions called for by Section 7.2(xv)
on the applicable Settlement Date, which Sections shall have independent
application.

 

6

--------------------------------------------------------------------------------

 

Article IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor hereby makes the following representations, warranties and
covenants to the Company:

Section 4.1.           Organization and Standing of the Investor.  The Investor
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of New York. 

Section 4.2.           Authorization and Power.  The Investor has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement and to purchase or acquire
the Securities in accordance with the terms hereof. The execution, delivery and
performance by the Investor of this Agreement and the Registration Rights
Agreement and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action, and no
further consent or authorization of the Investor, its Board of Directors or its
stockholders is required. Each of this Agreement and the Registration Rights
Agreement has been duly executed and delivered by the Investor and constitutes a
valid and binding obligation of the Investor enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).

Section 4.3.           No Conflicts.  The execution, delivery and performance by
the Investor of this Agreement and the Registration Rights Agreement and the
consummation by the Investor of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of such Investor’s charter
documents, bylaws or other applicable organizational instruments, (ii) conflict
with, constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Investor is a party or is bound, (iii) create or impose
any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the
Investor is bound or under which any of its properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with, in any material respect, the ability of
the Investor to enter into and perform its obligations under this Agreement and
the Registration

7

--------------------------------------------------------------------------------

 



Rights Agreement. The Investor is not required under any applicable federal,
state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the Registration Rights Agreement or to
purchase the Securities in accordance with the terms hereof; provided, however,
that for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
warranties and the compliance with the relevant covenants and agreements of the
Company in the Transaction Documents to which it is a party.

Section 4.4.           Investment Purpose. The Investor is acquiring the
Securities for its own account, for investment purposes and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under or exempt from the
registration requirements of the Securities Act; provided, however, that by
making the representations herein, the Investor does not agree, or make any
representation or warranty, to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act. The Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

Section 4.5.           Accredited Investor Status. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.

Section 4.6.           Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

Section 4.7.           Information. All materials relating to the business,
financial condition, management and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Investor have been furnished or otherwise made available to the Investor or
its advisors, including, without limitation, the Commission Documents.  The
Investor understands that its investment in the Securities involves a high
degree of risk. The Investor is able to bear the economic risk of an investment
in the Securities and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of a
proposed investment in the Securities. The Investor and its advisors have been
afforded the opportunity to ask questions of and receive answers from
representatives of the Company concerning the financial condition and business
of the Company and other matters relating to an investment in the Securities. 
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement or in any other Transaction Document to
which the Company is a party or the Investor’s right to rely on any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby (including,
without limitation, the opinions of the Company’s counsel delivered pursuant to
Sections 7.1(iv) and 7.2(xv)). The Investor has sought such accounting,

8

--------------------------------------------------------------------------------

 



legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities. The
Investor understands that it (and not the Company) shall be responsible for its
own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement.

Section 4.8.           No Governmental Review. The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

Section 4.9.           No General Solicitation. The Investor is not purchasing
the Securities as a result of any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.

Section 4.10.       Not an Affiliate. The Investor is not an officer, director
or an Affiliate of the Company.

Section 4.11.       Statutory Underwriter Status. The Investor acknowledges that
it will be disclosed as an “underwriter” and a “selling stockholder” in the
Registration Statement and in any Prospectus contained therein to the extent
required by applicable law and to the extent the Prospectus is related to the
resale of Registrable Securities.

Section 4.12.       Resales of Securities. The Investor represents, warrants and
covenants that unless the Securities are eligible for resale pursuant to Rule
144, it will resell such Securities only pursuant to the Registration Statement,
in a manner described under the caption “Plan of Distribution” in the
Registration Statement, and in a manner in compliance with all applicable U.S.
federal and state securities laws, rules and regulations, including, without
limitation, any applicable prospectus delivery requirements of the Securities
Act.

Article V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations, warranties and covenants to the
Investor:

Section 5.1.           Organization, Good Standing and Power.  The Company and
each of its Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the requisite corporate power and authority to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as presently proposed to be conducted. The Company and each Subsidiary is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction in
which the failure to be so qualified would not have a Material Adverse Effect.



9

--------------------------------------------------------------------------------

 

Section 5.2.           Authorization, Enforcement.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under each of the Transaction Documents to which it is a party and
to issue the Securities in accordance with the terms hereof and thereof. Except
for approvals of the Company’s Board of Directors or a committee thereof as may
be required in connection with any issuance and sale of Securities to the
Investor hereunder (which approvals shall be obtained prior to the delivery of
any Draw Down Notice), the execution, delivery and performance by the Company of
each of the Transaction Documents to which it is a party and the consummation by
it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required. Each of the Transaction Documents to which the Company is a party has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).

Section 5.3.           Capitalization and Voting Rights.  The authorized capital
stock of the Company and the shares thereof issued and outstanding were as set
forth in the Commission Documents as of the dates reflected therein. All of the
outstanding shares of Common Stock have been duly authorized and validly issued,
and are fully paid and nonassessable. Except as set forth in the Commission
Documents, this Agreement and the Registration Rights Agreement, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any securities under the Securities Act. Except as set forth in the
Commission Documents, no shares of Common Stock are entitled to preemptive
rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. Except
as set forth in the Commission Documents, the offer and sale of all capital
stock, convertible or exchangeable securities, rights, warrants or options of
the Company issued prior to the Closing Date complied with all applicable
federal and state securities laws, and no stockholder has any right of
rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the Commission
Documents, there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein. The Company has furnished or made available to the Investor via
EDGAR true and correct copies of the Company’s Articles of Incorporation as in
effect on the Closing Date (the “Charter”), and the Company’s Bylaws as in
effect on the Closing Date (the “Bylaws”).  



10

--------------------------------------------------------------------------------

 

Section 5.4.           Issuance of Securities. The Initial Commitment Shares
have been, the Additional Commitment Shares (if any) to be issued under this
Agreement have been or will be (prior to the issuance thereof), and the Shares
to be issued under this Agreement have been or will be (prior to the delivery of
any Draw Down Notice to the Investor hereunder), duly authorized by all
necessary corporate action on the part of the Company. The Commitment Shares,
when issued in accordance with the terms of this Agreement, and the Shares, when
issued and paid for in accordance with the terms of this Agreement, shall be
validly issued and outstanding, fully paid and nonassessable and free from all
liens, charges, taxes, security interests, encumbrances, rights of first
refusal, preemptive or similar rights and other encumbrances with respect to the
issue thereof.

Section 5.5.           No Conflicts.  The execution, delivery and performance by
the Company of each of the Transaction Documents to which it is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of any provision of the Company’s
Charter or Bylaws, (ii) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company or any of its
Significant Subsidiaries is a party or is bound, (iii) create or impose a lien,
charge or encumbrance on any property or assets of the Company or any of its
Significant Subsidiaries under any agreement or any commitment to which the
Company or any of its Significant Subsidiaries is a party or by which the
Company or any of its Significant Subsidiaries is bound or to which any of their
respective properties or assets is subject, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries are bound or
affected (including federal and state securities laws and regulations and the
rules and regulations of the Trading Market), except, in the case of clauses
(ii), (iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations, liens, charges, encumbrances and violations as
would not, individually or in the aggregate, have a Material Adverse Effect. 
Except as specifically contemplated by this Agreement or the Registration Rights
Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required under any federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency
(including, without limitation, the Trading Market) in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents to
which it is a party, or to issue the Securities to the Investor in accordance
with the terms hereof and thereof (other than such consents, authorizations,
orders, filings or registrations as have been obtained or made prior to the
Closing Date); provided, however, that, for purposes of the representation made
in this sentence, the Company is assuming and relying upon the accuracy of the
representations and warranties of the Investor in this Agreement and the
compliance by it with its covenants and agreements contained in this Agreement
and the Registration Rights Agreement.

Section 5.6.           Commission Documents, Financial Statements.  (a)  The
Company has timely filed (giving effect to permissible extensions in accordance
with Rule 12b-25 under the Exchange Act) all Commission Documents. The Company
has delivered or made available to the

11

--------------------------------------------------------------------------------

 



Investor via EDGAR or otherwise true and complete copies of the Commission
Documents filed with or furnished to the Commission prior to the Closing Date
(including, without limitation, the 2012 Form 10-K). No Subsidiary of the
Company is required to file or furnish any report, schedule, registration, form,
statement, information or other document with the Commission. As of its filing
date, each Commission Document filed with or furnished to the Commission prior
to the Closing Date (including, without limitation, the 2012 Form 10-K) complied
in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Closing Date, on the date of such amended or
superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Registration
Statement, on the date it is filed with the Commission, on the date it is
declared effective by the Commission, on each Draw Down Exercise Date and on
each Settlement Date, shall comply in all material respects with the
requirements of the Securities Act (including, without limitation, Rule 415
under the Securities Act) and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, except that
this representation and warranty shall not apply to statements in or omissions
from the Registration Statement made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein. The Prospectus and each
Prospectus Supplement required to be filed pursuant to this Agreement or the
Registration Rights Agreement after the Closing Date, when taken together, on
its date, on each Draw Down Exercise Date and on each Settlement Date, shall
comply in all material respects with the requirements of the Securities Act
(including, without limitation, Rule 424(b) under the Securities Act) and shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. Each Commission Document (other than the Registration
Statement, the Prospectus or any Prospectus Supplement) to be filed with or
furnished to the Commission after the Closing Date and incorporated by reference
in the Registration Statement, the Prospectus or any Prospectus Supplement
required to be filed pursuant to this Agreement or the Registration Rights
Agreement (including, without limitation, the Current Report), when such
document is filed with or furnished to the Commission and, if applicable, when
such document becomes effective, as the case may be, shall comply in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company has delivered or made
available to the Investor via EDGAR or otherwise true and complete copies of all
comment letters and substantive correspondence received by the Company from the
Commission relating to the Commission Documents filed with or furnished to the
Commission as of the Closing Date, together with all written responses of the
Company thereto in the form

12

--------------------------------------------------------------------------------

 



such responses were filed via EDGAR. There are no outstanding or unresolved
comments or undertakings in such comment letters received by the Company from
the Commission. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the Exchange Act.

(b)               The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable rules
and regulations with respect thereto. Such financial statements, together with
the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

(c)                The Company has timely filed with the Commission and made
available to the Investor via EDGAR or otherwise all certifications and
statements required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or
(y) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002
(“SOXA”)) with respect to all relevant Commission Documents.  The Company is in
compliance in all material respects with the provisions of SOXA applicable to it
as of the date hereof.  The Company maintains disclosure controls and procedures
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 5.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.

(d)               GBH CPAs, PC, who shall express their opinion on the audited
financial statements and related schedules to be included or incorporated by
reference in the Registration Statement and the Prospectus are, with respect to
the Company, independent public accountants as required by the Securities Act
and is an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board.
GBH CPAs, PC has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

Section 5.7.           Subsidiaries.  The 2012 Form 10-K sets forth each
Subsidiary of the Company as of the Closing Date, showing its jurisdiction of
incorporation or organization and the percentage of the Company’s ownership of
the outstanding capital stock or other ownership interests of such Subsidiary,
and the Company does not have any other Subsidiaries as of the Closing Date.



13

--------------------------------------------------------------------------------

 

Section 5.8.           No Material Adverse Effect. Except as disclosed in any
Commission Documents filed since July 31, 2012, or which may be deemed to have
resulted from the Company’s continued losses from operations, since July 31,
2012, the Company has not experienced or suffered any Material Adverse Effect,
and there exists no current state of facts, condition or event which would have
a Material Adverse Effect.

Section 5.9.           No Undisclosed Liabilities. Neither the Company nor any
of its Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any Subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries respective businesses
since July 31, 2012 and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect.

Section 5.10.       No Undisclosed Events or Circumstances. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company at or before the Closing but which has not been so
publicly announced or disclosed, except for events or circumstances which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.

Section 5.11.       Indebtedness; Solvency.  The Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended October 31, 2012 sets forth, as of
October 31, 2012, all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such date.  For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $10,000,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements, indemnities and
other contingent obligations in respect of Indebtedness of others in excess of
$10,000,000, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $10,000,000 due under leases required to be capitalized in accordance
with GAAP.  There is no existing or continuing default or event of default in
respect of any Indebtedness of the Company or any of its Subsidiaries. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to Title 11 of the United States Code or any
similar federal or state bankruptcy law or law for the relief of debtors, nor
does the Company have any Knowledge that its creditors intend to initiate
involuntary bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for relief under Title 11 of the United States Code or any
other federal or state bankruptcy law or any law for the relief of debtors. The
Company is financially solvent and is generally able to pay its debts as they
become due.

Section 5.12.       Title To Assets.  Each of the Company and its Subsidiaries
has good and valid title to, or has valid rights to lease or otherwise use, all
of their respective real and personal property reflected in the Commission
Documents, free of mortgages, pledges, charges, liens,

14

--------------------------------------------------------------------------------

 



security interests or other encumbrances, except for those indicated in the
Commission Documents and those that would not have a Material Adverse Effect.
All real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

Section 5.13.       Actions Pending.  To the Knowledge of the Company, there is
no action, suit, claim, investigation or proceeding pending or threatened
against the Company or any Subsidiary which questions the validity of the
Transaction Documents or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto.  Except as set forth in the Commission
Documents, to the Knowledge of the Company, there is no action, suit, claim,
investigation or proceeding pending or threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets, or
involving any officers or directors of the Company or any of its Subsidiaries,
including, without limitation, any securities class action lawsuit or
stockholder derivative lawsuit related to the Company, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company or its Subsidiaries, would have a Material Adverse Effect. Except
as set forth in the Commission Documents, no judgment, order, writ, injunction
or decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which would be
reasonably expected to result in a Material Adverse Effect.

Section 5.14.       Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate, have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Company has maintained all requirements for the continued listing or quotation
of its Common Stock on the Trading Market, and the Company is not in violation
of any of the rules, regulations or requirements of the Trading Market and has
no Knowledge of any facts or circumstances that could reasonably lead to
delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future.

Section 5.15.       Certain Fees.  No brokers, finders or financial advisory
fees or commissions are or shall be payable by the Company or any Subsidiary (or
any of their respective Affiliates) with respect to the transactions
contemplated by the Transaction Documents.

Section 5.16.       Disclosure.  The Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or any of its
agents, advisors or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information concerning
the Company or any of its Subsidiaries, other than the existence of the

15

--------------------------------------------------------------------------------

 



transactions contemplated by the Transaction Documents. The Company understands
and confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
Investor regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company contained in the
Transaction Documents to which it is a party (as modified by the Disclosure
Schedule)) furnished by or on behalf of the Company or any of its Subsidiaries,
taken together, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Each press release issued by the Company or any of
its Subsidiaries during the 12 months preceding the Closing Date did not at the
time of release (or, if amended or superseded by a later dated press release
issued by the Company or any of its Subsidiaries prior to the Closing Date or by
a later dated Commission Document filed with or furnished to the Commission by
the Company prior to the Closing Date, at the time of issuance of such later
dated press release or filing or furnishing of such Commission Document, as
applicable) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.

Section 5.17.       Operation of Business.  (a)  The Company or one or more of
its Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies as
are necessary to conduct the business now operated by it (collectively,
“Governmental Licenses”), except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure to so
comply, individually or in the aggregate, would not have a Material Adverse
Effect or except as otherwise disclosed in the Commission Documents.  All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect or except as otherwise disclosed in the
Commission Documents.  Except as set forth in the Commission Documents, neither
the Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, if the subject of any unfavorable decision, ruling or finding,
individually or in the aggregate, would have a Material Adverse Effect. This
Section 5.17 does not relate to environmental matters, such items being the
subject of Section 5.18.

(b)               The Company or one or more of its Subsidiaries owns or
possesses adequate patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names, trade dress, logos, copyrights and other
intellectual property, including, without limitation, all of the intellectual
property described in the Commission Documents as being owned or licensed by the
Company (collectively, “Intellectual Property”), necessary to carry on the
business now operated by it.  Except as set forth in the Commission Documents,
there are no actions, suits or judicial proceedings pending,

16

--------------------------------------------------------------------------------

 



or to the Company’s Knowledge threatened, relating to patents or proprietary
information to which the Company or any of its Subsidiaries is a party or of
which any property of the Company or any of its Subsidiaries is subject, and
neither the Company nor any of its Subsidiaries has received any notice or is
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which could render any Intellectual Property invalid or inadequate
to protect the interest of the Company and its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
have a Material Adverse Effect.

Section 5.18.       Environmental Compliance.  Except as disclosed in the
Commission Documents, the Company and each of its Subsidiaries have obtained all
material approvals, authorization, certificates, consents, licenses, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s Knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Closing Date or that could reasonably be expected to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

Section 5.19.       Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”).  Except as set forth in the Commission Documents, the
Company and each of its Subsidiaries have performed in all material respects all
the obligations then required to be performed by them under the Material
Agreements, have received no notice of default or an event of default by the
Company or any of its Subsidiaries thereunder and are not aware of any basis for
the assertion thereof, and neither the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any other contracting party thereto are in
default under any Material Agreement now in effect, the result of which would
have a Material Adverse Effect.  Except as set forth in the Commission
Documents, each of the

17

--------------------------------------------------------------------------------

 



Material Agreements is in full force and effect, and constitutes a legal, valid
and binding obligation enforceable in accordance with its terms against the
Company and/or any of its Subsidiaries and, to the Knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Section 5.20.       Transactions With Affiliates.  Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand.  Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such person’s employment or service as a director with the Company or
any of its Subsidiaries.

Section 5.21.       Employees.  Neither the Company nor any Subsidiary of the
Company has any collective bargaining arrangements or agreements covering any of
its employees, except as set forth in the Commission Documents.  Except as
disclosed in the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the Knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

Section 5.22.       Use of Proceeds.  The proceeds from the sale of the Shares
shall be used by the Company and its Subsidiaries as set forth in the Prospectus
and any Prospectus Supplement filed pursuant to Section 2.3 of this Agreement
and pursuant to the Registration Rights Agreement.

Section 5.23.       Investment Company Act Status.  The Company is not, and as a
result of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be required to
be registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.24.       ERISA.  No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which has had or would have a Material Adverse Effect.  No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the

18

--------------------------------------------------------------------------------

 



execution and delivery of this Agreement and the issuance and sale of the
Securities hereunder shall not result in any of the foregoing events.  Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications.  As
used in this Section 5.24, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

Section 5.25.       Taxes.  The Company and each of its Subsidiaries (i) has
filed all necessary federal, state and foreign income and franchise tax returns
or has duly requested extensions thereof, except for those the failure of which
to file would not have a Material Adverse Effect, (ii) has paid all federal,
state, local and foreign taxes due and payable for which it is liable, except to
the extent that any such taxes are being contested in good faith and by
appropriate proceedings, except for such taxes the failure of which to pay would
not have a Material Adverse Effect, and (iii) does not have any tax deficiency
or claims outstanding or assessed or, to the Company’s Knowledge, proposed
against it which would have a Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company and its Subsidiaries know of no
basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the Code.

Section 5.26.       Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

Section 5.27.       U.S. Real Property Holding Corporation. Neither the Company
nor any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Investor, shall become a U.S. real property holding
corporation within the meaning of Section 897 of the Code.

Section 5.28.       Exemption from Registration; Valid Issuances. Subject to,
and in reliance on, the representations, warranties and covenants made herein by
the Investor, the offer and sale of the Securities in accordance with the terms
and conditions of this Agreement is exempt from the registration requirements of
the Securities Act pursuant to Section 4(a)(2) and Rule 506 of Regulation D;
provided, however, that at the request of and with the express

19

--------------------------------------------------------------------------------

 



agreement of the Investor, the Shares will be delivered to the Investor via book
entry through DTC and will not bear legends noting restrictions as to resale of
such securities under federal or state securities laws, nor will any such
securities be subject to stop transfer instructions. Neither the offer or sale
of the Securities pursuant to, nor the Company’s performance of its obligations
under, the Transaction Documents to which it is a party shall (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Securities, or (ii) entitle the holders of any outstanding shares of capital
stock of the Company to preemptive or other rights to subscribe to or acquire
the shares of Common Stock or other securities of the Company.

Section 5.29.       No General Solicitation or Advertising. Neither the Company,
nor any of its Subsidiaries or Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.

Section 5.30.       No Integrated Offering. None of the Company, its
Subsidiaries or any of their Affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the Securities Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of stockholders of the Company
under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.  None of the
Company, its Subsidiaries, their Affiliates nor any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of the issuance of any of the Securities under the
Securities Act or cause the offering of any of the Securities to be integrated
with other offerings.

Section 5.31.       Dilutive Effect. The Company is aware and acknowledges that
issuance of the Securities could cause dilution to existing stockholders and
could significantly increase the outstanding number of shares of Common Stock.

Section 5.32.       Manipulation of Price.  Neither the Company nor any of its
officers, directors or Affiliates has, and, to the Knowledge of the Company, no
Person acting on their behalf has, (i) taken, directly or indirectly, any action
designed or intended to cause or to result in the stabilization or manipulation
of the price of any security of the Company, or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Securities, or (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities. Neither the Company nor any of its officers, directors or
Affiliates will during the term of this Agreement, and, to the Knowledge of the
Company, no Person acting on their behalf will during the term of this
Agreement, take any of the actions referred to in the immediately preceding
sentence.

Section 5.33.       Securities Act. The Company has complied and shall comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder, including, without
limitation, the applicable requirements of the Securities Act. The Registration
Statement, upon filing with the Commission and at the time it is declared
effective by the Commission, shall satisfy all of the requirements of the
Securities Act to register

20

--------------------------------------------------------------------------------

 



the resale of the Registrable Securities by the Investor in accordance with the
Registration Rights Agreement on a delayed or continuous basis under Rule 415
under the Securities Act at then-prevailing market prices, and not fixed prices.
The Company is not, and has not previously been at any time, an issuer
identified in, or subject to, Rule 144(i).

Section 5.34.       Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its Knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the Closing Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. As of the Closing Date, the Company is in
compliance with all such listing and maintenance requirements.

Section 5.35.       Application of Takeover Protections. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter or the laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the Investor and the Company fulfilling their respective obligations or
exercising their respective rights under the Transaction Documents (as
applicable), including, without limitation, as a result of the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.

Section 5.36.       Foreign Corrupt Practices Act.  None of the Company, any
Subsidiary or, to the Knowledge of the Company, any director, officer, agent,
employee, affiliate or other Person acting on behalf of the Company or any of
its Subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA.  The Company and the
Subsidiaries have conducted their respective businesses in compliance with the
FCPA.

Section 5.37.       Money Laundering Laws.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and, to the Knowledge of the Company, no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or threatened.



21

--------------------------------------------------------------------------------

 

Section 5.38.       OFAC.  None of the Company, any Subsidiary or, to the
Knowledge of the Company, any director, officer, agent, employee, affiliate or
Person acting on behalf of the Company or any of its Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

Section 5.39.      Mineral Resource Properties and Surface Rights.  All material
interests in mineral resource properties and surface rights for exploration and
exploitation, as applicable, overlying those properties of the Company and its
Subsidiaries are described in all material respects in the Commission Documents
and, except as set forth in the Commission Documents, are owned or held by the
Company or such Subsidiaries as owner thereof with good title, are in good
standing, and are valid and enforceable and free and clear of any liens, charges
or encumbrances and no royalty is payable in respect of any of them. Except as
set forth in the Commission Documents, no other material property rights are
necessary for the conduct of the Company’s or its Subsidiaries’ businesses as
they are currently being conducted, and there are no material restrictions on
the ability of the Company or its Subsidiaries to use or otherwise exploit any
such property rights, and the Company does not know of any claim or basis for a
claim that may adversely affect such rights in any material respect.

Section 5.40.      Royalties and Commissions.  Except as set forth in the
Commission Documents, neither the Company nor any of its Subsidiaries has any
responsibility or obligation to pay or have paid on their behalf any material
commission, royalty or similar payment to any person with respect to their
property rights.

Section 5.41.       Acknowledgement Regarding Investor’s Acquisition of
Securities. The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated by the Transaction Documents. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated by the Transaction Documents,
and any advice given by the Investor or any of its representatives or agents in
connection therewith is merely incidental to the Investor’s acquisition of the
Securities. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation of the transactions contemplated
thereby by the Company and its representatives. The Company acknowledges and
agrees that the Investor has not made and does not make any representations or
warranties with respect to the transactions contemplated by the Transaction
Documents other than those specifically set forth in Article IV of this
Agreement.

22

--------------------------------------------------------------------------------

 

Article VI
ADDITIONAL COVENANTS

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

Section 6.1.           Securities Compliance. The Company shall notify the
Commission and the Trading Market, if and as applicable, in accordance with
their respective rules and regulations, of the transactions contemplated by the
Transaction Documents, and shall take all necessary action, undertake all
proceedings and obtain all registrations, permits, consents and approvals for
the legal and valid issuance of the Securities to the Investor in accordance
with the terms of the Transaction Documents, as applicable.

Section 6.2.           Reservation of Common Stock. The Company has available
and the Company shall reserve and keep available at all times, free of
preemptive and other similar rights of stockholders, the requisite aggregate
number of authorized but unissued shares of Common Stock to enable the Company
to timely effect the issuance, sale and delivery in full to the Investor of all
Securities to be issued and delivered under this Agreement, in any case prior to
the issuance to the Investor of such Securities. The number of shares of Common
Stock so reserved from time to time, as theretofore increased or reduced as
hereinafter provided, may be reduced by the number of shares of Common Stock
actually delivered pursuant to this Agreement.

Section 6.3.           Registration and Listing.  The Company shall take all
action necessary to cause the Common Stock to continue to be registered as a
class of securities under Sections 12(b) or 12(g) of the Exchange Act, shall
comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Securities Act or the Exchange Act) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein. The Company shall use its
reasonable best efforts to continue the listing and trading of its Common Stock
and the listing of the Securities purchased or acquired by the Investor
hereunder on the Trading Market and to comply with the Company’s reporting,
filing and other obligations under the bylaws, listed securities maintenance
standards and other rules and regulations of the Trading Market. The Company
shall not take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on the Trading Market. If the
Company receives any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain, the Company shall promptly (and in any case within 48 hours)
notify the Investor of such fact in writing and shall use its reasonable best
efforts to cause the Common Stock to be listed or quoted on another Trading
Market prior to such date certain.

Section 6.4.          Compliance with Laws.

(i)                 The Company shall comply, and cause each Subsidiary to
comply, (a) with all laws, rules, regulations and orders applicable to the
business and operations of the Company and its Subsidiaries, except as would not
have a Material Adverse Effect and (b) with all applicable provisions of the
Securities Act and the Exchange Act and the rules and

23

--------------------------------------------------------------------------------

 



regulations of the Trading Market. Without limiting the foregoing, neither the
Company, nor any of its Subsidiaries, nor to the Knowledge of the Company, any
of their respective directors, officers, agents, employees or any other Persons
acting on their behalf shall, in connection with the operation of the Company’s
and its Subsidiaries’ respective businesses, (1) use any corporate funds for
unlawful contributions, payments, gifts or entertainment or to make any unlawful
expenditures relating to political activity to government officials, candidates
or members of political parties or organizations, (2) pay, accept or receive any
unlawful contributions, payments, expenditures or gifts, or (3) violate or
operate in noncompliance with any export restrictions, anti-boycott regulations,
embargo regulations or other applicable domestic or foreign laws and
regulations, including, without limitation, the FCPA and the Money Laundering
Laws.

(ii)               The Investor shall comply with all laws, rules, regulations
and orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Securities, except as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of the Investor to enter into and perform its obligations under this
Agreement in any material respect. Without limiting the foregoing, the Investor
shall comply with all applicable provisions of the Securities Act and the
Exchange Act, including Regulation M thereunder, and any applicable securities
laws of any non-U.S. jurisdictions.

Section 6.5.          Keeping of Records and Books of Account; Due Diligence.

           (i)          The Company shall keep and cause each Subsidiary to keep
adequate records and books of account, in which complete entries shall be made
in accordance with GAAP consistently applied, reflecting all financial
transactions of the Company and its Subsidiaries, and in which, for each fiscal
year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.  The Company shall maintain a system of internal
accounting controls that (a) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company; (b) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles, and that
receipts and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company; and (c) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on the Company’s financial statements (it being acknowledged and
agreed that the identification by the Company and/or its independent registered
public accounting firm of any “significant deficiencies” or “material
weaknesses” (each as defined by the Public Company Accounting Oversight Board)
in the Company’s internal controls over its financial reporting shall not, in
and of itself, constitute a breach of this Section 6.5(i)).

(ii)               Subject to the requirements of Section 6.16 of this
Agreement, from time to time from and after the Closing Date, the Company shall
make available for inspection and review by the Investor during normal business
hours and after reasonable notice, customary documentation reasonably requested
by the Investor and/or its appointed counsel or advisors to conduct due
diligence; provided, however, that after the Closing Date, the Investor’s
continued due diligence shall not be a condition to the issuance of any Draw
Down Notice or the settlement of any Draw Down.



24

--------------------------------------------------------------------------------

 

Section 6.6.           Limitations on Holdings and Issuances.  The Company shall
not be obligated to issue and the Investor shall not be obligated to purchase
any shares of Common Stock which would cause the aggregate number of shares of
Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates to exceed the Ownership Limitation. Promptly following any request by
the Company, the Investor shall inform the Company of the number of shares of
Common Stock then beneficially owned by the Investor and its Affiliates.

Section 6.7.          Other Agreements and Alternate Transactions.

(i)                 The Company shall not enter into, announce or recommend to
its stockholders any agreement, plan, arrangement or transaction in or of which
the terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents to which it is a party, including, without limitation, the obligation
of the Company to deliver (i) the Initial Commitment Shares to the Investor not
later than 4:00 p.m. (New York time) on the second Trading Day immediately
following the Closing Date, (ii) the Shares to the Investor in respect of a Draw
Down on the applicable Settlement Date and (iii) the Additional Commitment
Shares in accordance with Section 10.1, as applicable. For the avoidance of
doubt, nothing in this Section 6.7(i) shall in any way limit the Company’s right
to terminate this Agreement in accordance with Section 8.1 (subject in all cases
to Section 8.3).

(ii)               If the Company enters into any agreement, plan, arrangement
or transaction with a third party or seeks to utilize any existing agreement,
plan or arrangement with a third party, in each case the principal purpose of
which is to implement, effect or consummate, at any time during the period
beginning on the first Trading Day of any Pricing Period and ending on the
second Trading Day next following the applicable Settlement Date (the “Reference
Period”), an Alternate Transaction that does not constitute an Acceptable
Transaction, the Company shall provide prompt notice thereof (an “Alternate
Transaction Notice”) to the Investor; provided, however, that such Alternate
Transaction Notice must be received by the Investor not later than the earlier 
of (a) 48 hours after the Company’s execution of any agreement, plan,
arrangement or transaction relating to such Alternate Transaction (or, with
respect to any existing agreement, plan or arrangement, 48 hours after the
Company has determined to utilize any such existing agreement, plan or
arrangement to implement, effect or consummate such Other Financing) and (b) the
second Trading Day immediately preceding the applicable Settlement Date with
respect to the applicable Draw Down Notice. If required under applicable law,
including, without limitation, Regulation FD promulgated by the Commission, or
under the applicable rules and regulations of the Trading Market, the Company
shall simultaneously publicly disclose the information included in any Alternate
Transaction Notice in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market. For purposes of this Section 6.7(ii), any
press release issued by, or Commission Document filed by, the Company shall
constitute sufficient notice, provided that it is issued or filed, as the case
may be, within the time requirements set forth in the first sentence (including
the provisos thereto) of this Section 6.7(ii) for an Alternate Transaction
Notice. With respect to any Reference Period for which the Company is required
to provide an Alternate Transaction Notice pursuant to the first sentence of
this Section 6.7(ii), the Investor shall purchase the Shares subject to the
applicable Draw Down at the lower  of (x) the price therefor in accordance with
the terms of this

25

--------------------------------------------------------------------------------

 



Agreement or (y) the third party’s per share purchase price (or exercise or
conversion price, as the case may be) in connection with the Alternate
Transaction, net of such third party’s discounts, Warrant Value and fees.

(iii)             For all purposes of this Agreement, an “Alternate Transaction”
shall mean (w) the issuance of Common Stock for a purchase price less than, or
the issuance of securities convertible into or exchangeable for Common Stock at
an exercise or conversion price (as the case may be) less than, the then Current
Market Price of the Common Stock (including, without limitation, pursuant to any
“equity line” or other financing that is substantially similar to the financing
provided for under this Agreement, or pursuant to any other transaction in which
the purchase, conversion or exchange price for such Common Stock is determined
using a floating discount or other post-issuance adjustable discount to the then
Current Market Price (any such transaction, a “Similar Financing”)), in each
case, after all fees, discounts, Warrant Value and commissions associated with
the transaction (a “Below Market Offering”); (x) an “at-the-market” offering of
Common Stock or securities convertible into or exchangeable for Common Stock
pursuant to Rule 415(a)(4) under the Securities Act (an “ATM”); (y) the
implementation by the Company of any mechanism in respect of any securities
convertible into or exchangeable for Common Stock for the reset of the purchase
price of the Common Stock to below the then Current Market Price of the Common
Stock (including, without limitation, any antidilution or similar adjustment
provisions in respect of any Company securities, but specifically excluding
customary antidilution adjustments for stock splits, stock dividends, stock
combinations, recapitalizations, reclassifications and similar events) (a “Price
Reset Provision”); or (z) the issuance of options, warrants or similar rights of
subscription or the issuance of convertible equity or debt securities, in each
case not constituting an Acceptable Transaction. For all purposes of this
Agreement, an “Acceptable Transaction” shall mean the issuance by the Company
of: (1) debt securities or any class or series of preferred stock of the
Company, in each case that are not convertible into or exchangeable for Common
Stock or securities convertible into or exchangeable for Common Stock; (2)
shares of Common Stock or securities convertible into or exchangeable for Common
Stock other than in connection with a Below Market Offering or an ATM, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (3) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company, in each case where the price per share of such
Common Stock (or the conversion or exercise price of such securities, as
applicable) is fixed concurrently with the execution of definitive documentation
relating to such offering, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (4) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
awards under the Company’s benefit and equity plans and arrangements or
shareholder rights plan (as applicable), and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (5) shares of Common
Stock issuable upon the conversion, exercise or exchange of equity awards or
convertible, exercisable or exchangeable securities outstanding as of the
Closing Date; (6) shares of Common Stock in connection with stock splits, stock
dividends, stock combinations, recapitalizations, reclassifications and similar
events; (7) shares of Common Stock or securities convertible into or exercisable
or exchangeable for Common Stock issued in connection with the acquisition,
license or sale of one or more other companies, equipment, technologies, other
assets or lines of business, and the issuance of shares of Common Stock upon the
conversion, exercise

26

--------------------------------------------------------------------------------

 



or exchange thereof; (8) shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock or similar rights to subscribe
for the purchase of shares of Common Stock in connection with technology
sharing, collaboration, partnering, licensing, research and joint development
agreements (or amendments thereto) with third parties, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; (9)
shares of Common Stock or securities convertible into or exchangeable for Common
Stock to employees, consultants and/or advisors as consideration for services
rendered or to be rendered, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; and (10) shares of Common Stock or
securities convertible into or exchangeable for Common Stock issued in
connection with capital or equipment financings and/or real property lease
arrangements, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof.

Section 6.8.           Corporate Existence.  The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that, except as provided in Section 6.9, nothing in this
Agreement shall be deemed to prohibit the Company from engaging in any
Fundamental Transaction with another Person. For the avoidance of doubt, nothing
in this Section 6.8 shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.1 (subject in all cases to Section 8.3).

Section 6.9.           Fundamental Transaction. If a Draw Down Notice has been
delivered to the Investor and the transactions contemplated therein have not yet
been fully settled in accordance with the terms and conditions of this
Agreement, the Company shall not effect any Fundamental Transaction until the
expiration of five Trading Days following the Settlement Date with respect to
such Draw Down Notice.

Section 6.10.       Delivery of Registration Statement and Prospectus;
Subsequent Changes. In accordance with the Registration Rights Agreement, the
Company shall deliver or make available to the Investor and its counsel, without
charge, an electronic copy of the Registration Statement, the Prospectus and all
amendments and supplements to the Registration Statement or Prospectus that are
filed with the Commission during any period in which a Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required by the Securities Act to be delivered in connection with resales of the
Registrable Securities, in each case as soon as reasonably practicable after the
filing thereof with the Commission. The Company shall provide the Investor a
reasonable opportunity to comment on a draft of each such document and shall
give due consideration to all such comments. The Company consents to the use of
the Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “Blue Sky” laws of
the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the

27

--------------------------------------------------------------------------------

 



Registration Statement or supplement or amend the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other applicable law or
regulation, the Company shall forthwith (i) notify the Investor to suspend the
resale of Registrable Securities during such period and (ii) prepare and file
with the Commission an appropriate amendment to the Registration Statement or
Prospectus Supplement to the Prospectus, and shall expeditiously furnish or make
available to the Investor an electronic copy thereof, so as to correct such
statement or omission or effect such compliance.

Section 6.11.       Amendments to the Registration Statement; Prospectus
Supplements. Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby or file with the Commission any Prospectus Supplement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby with respect to which (a) the Investor shall not previously
have been advised, (b) the Company shall not have given due consideration to any
comments thereon received from the Investor or its counsel, or (c) the Investor
shall reasonably object after being so advised, unless it is necessary to amend
the Registration Statement or make any supplement to the Prospectus to comply
with the Securities Act or any other applicable law or regulation, in which case
the Company shall promptly so inform the Investor, the Investor shall be
provided with a reasonable opportunity to review and comment upon any disclosure
relating to the Investor and the Company shall expeditiously furnish to the
Investor an electronic copy thereof. In addition, for so long as, in the
reasonable opinion of counsel for the Investor, the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any sales of Registrable Securities
by the Investor, the Company shall not file any Prospectus Supplement without
delivering or making available a copy of such Prospectus Supplement to the
Investor promptly. Upon receipt of amendment to the Registration Statement or
Prospectus Supplement from the Company or its counsel, the Investor shall
promptly review such document and provide comments to the Company or its counsel
regarding such document, if any, within a reasonable period of time.

Section 6.12.       Stop Orders.  The Company shall notify the Investor as soon
as possible (but in no event later than 24 hours), and confirm in writing, upon
its becoming aware of the occurrence of any of the following events in respect
of the Registration Statement or related Prospectus or Prospectus Supplement
relating to an offering of Registrable Securities: (i) receipt of any request by
the Commission or any other federal or state governmental authority for any
additional information relating to the Registration Statement, the Prospectus or
any Prospectus Supplement, or for any amendment of or supplement to the
Registration Statement, the Prospectus, or any Prospectus Supplement; (ii) the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the suspension of qualification or exemption from
qualification of the Securities for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) any event or the existence of any condition or state of facts, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any

28

--------------------------------------------------------------------------------

 



Prospectus Supplement in order to state a material fact required by the
Securities Act to be stated therein or necessary in order to make the statements
then made therein (in the case of the Prospectus or any Prospectus Supplement,
in light of the circumstances under which they were made) not misleading, or
which requires an amendment to the Registration Statement or a supplement to the
Prospectus or any Prospectus Supplement to comply with the Securities Act or any
other law (other than the transactions contemplated by any Draw Down Notice and
the settlement thereof). The Company shall not be required to disclose to the
Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (iii) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred.  The Company
shall not issue any Draw Down during the continuation of any of the foregoing
events. If at any time the Commission or any other federal or state governmental
authority shall issue any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, the Company shall use commercially reasonable efforts
to obtain the withdrawal of such order at the earliest possible time.

Section 6.13.      Selling Restrictions.(i)                 Except as expressly
set forth below, the Investor covenants that from and after the Closing Date
through and including the Trading Day next following the expiration or
termination of this Agreement (the “Restricted Period”), neither the Investor
nor any of its Affiliates nor any entity managed or controlled by the Investor
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly, (x) engage in
any Short Sales involving the Company’s securities or (y) grant any option to
purchase, or acquire any right to dispose of or otherwise dispose for value of,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for any shares of Common Stock, or enter into any swap, hedge or
other similar agreement that transfers, in whole or in part, the economic risk
of ownership of the Common Stock. Notwithstanding the foregoing, it is expressly
understood and agreed that nothing contained herein shall (without implication
that the contrary would otherwise be true) prohibit any Restricted Person during
the Restricted Period from: (1) selling “long” (as defined under Rule 200
promulgated under Regulation SHO) the Securities; or (2) selling a number of
shares of Common Stock equal to the number of Shares that such Restricted
Person is or may be obligated to purchase under a pending Draw Down Notice but
has not yet taken possession of so long as such Restricted Person (or the
Broker-Dealer, as applicable) delivers the Shares purchased pursuant to such
Draw Down Notice to the purchaser thereof or the applicable Broker-Dealer;
provided, however, such Restricted Person (or the applicable Broker-Dealer, as
applicable) shall not be required to so deliver any such Shares subject to such
Draw Down Notice if the Company fails for any reason to deliver such Shares to
the Investor on the applicable Settlement Date upon the terms and subject to the
provisions of this Agreement.

(ii)               In addition to the foregoing, in connection with any sale of
Securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.



29

--------------------------------------------------------------------------------

 

Section 6.14.       Effective Registration Statement.  During the Investment
Period, the Company shall use its commercially reasonable efforts to maintain
the continuous effectiveness of the Registration Statement under the Securities
Act.

Section 6.15.       Blue Sky.  The Company shall take such action, if any, as is
necessary in order to obtain an exemption for or to qualify the Securities for
issuance and sale to the Investor pursuant to the Transaction Documents, at the
request of the Investor, and the subsequent resale of Registrable Securities by
the Investor, in each case, under applicable state securities or “Blue Sky” laws
and shall provide evidence of any such action so taken to the Investor from time
to time following the Closing Date; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (x) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 6.15, (y) subject itself to general taxation in any
such jurisdiction, or (z) file a general consent to service of process in any
such jurisdiction.

Section 6.16.       Non-Public Information.  Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non-public information about the Company to
the Investor, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any of its Subsidiaries, or any of
their respective directors, officers, employees and agents (as determined in the
reasonable good faith judgment of the Investor), (i) the Investor shall promptly
provide written notice of such breach to the Company and (ii) after such notice
has been provided to the Company and in addition to any other remedy provided
herein or in the other Transaction Documents, the Investor shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees or agents; provided that the Company
shall have failed to publicly disclose such material, non-public information
within 24 hours following demand therefor by the Investor. The Investor shall
not have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure.

Section 6.17.       Broker/Dealer.  The Investor shall use one or more
broker-dealers to effectuate all sales, if any, of Securities that it may
purchase or otherwise acquire from the Company pursuant to the Transaction
Documents, as applicable, which (or whom) shall be unaffiliated with the
Investor and not then currently engaged or used by the Company (collectively,
the “Broker-Dealer”). The Investor shall, from time to time, provide the Company
with all information regarding the Broker-Dealer reasonably requested by the
Company. The Investor shall be solely responsible for all fees and commissions
of the Broker-Dealer, which shall not exceed customary brokerage fees and
commissions.

Section 6.18.      Disclosure Schedule.

(i)                 The Company may, from time to time, update the Disclosure
Schedule as may be required to satisfy the condition set forth in Section
7.2(i).  For purposes of this Section 6.18, any disclosure made in a schedule to
the Compliance Certificate substantially in the form attached hereto as Exhibit
D shall be deemed to be an update of the Disclosure Schedule.

30

--------------------------------------------------------------------------------

 



Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 6.18 shall cure any breach of a
representation or warranty of the Company contained in this Agreement and made
prior to the update and shall not affect any of the Investor’s rights or
remedies with respect thereto.

(ii)               Notwithstanding anything to the contrary contained in the
Disclosure Schedule or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedule shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedule as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face.  The fact that
any item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement.  Except as expressly set forth in this Agreement, such information
and the thresholds (whether based on quantity, qualitative characterization,
dollar amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement. 

Article VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

Section 7.1.           Conditions Precedent to Closing. The Closing is subject
to the satisfaction of each of the conditions set forth in this Section 7.1.

(i)                 Accuracy of the Investor’s Representations and Warranties. 
The representations and warranties of the Investor contained in this Agreement
(a) that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

(ii)               Accuracy of the Company’s Representations and Warranties. 
The representations and warranties of the Company contained in this Agreement
(a) that are not qualified by “materiality” or “Material Adverse Effect” shall
be true and correct in all material respects as of the Closing Date, except to
the extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

(iii)             Payment of Document Preparation Fee; Issuance of Initial
Commitment Shares; Deposit of Company Reimbursement Amount.  Prior to the
Closing, the Company shall have paid by wire transfer of immediately available
funds to an account designated by the Investor’s counsel, the total Document
Preparation Fee in accordance with

31

--------------------------------------------------------------------------------

 



Section 10.1(i) hereof, all of which fees shall be non-refundable when paid
regardless of whether any Draw Downs are issued by the Company or settled
hereunder. On the Closing Date, (a) the Company shall deliver irrevocable
instructions to its transfer agent to issue to the Investor, not later than 4:00
p.m. (New York City time) on the second Trading Day immediately following the
Closing Date, a certificate representing the Initial Commitment Shares in the
name of the Investor or its designee (in which case such designee name shall
have been provided to the Company prior to the Closing Date), in consideration
for the Investor’s execution and delivery of this Agreement, and (b) the
Investor shall deposit into escrow the Company Reimbursement Amount in
accordance with Section 10.1(i) hereof. The certificate evidencing the Initial
Commitment Shares shall be delivered to the Investor by overnight courier at its
address set forth in Section 10.4 hereof. For the avoidance of doubt, all of the
Initial Commitment Shares shall be fully earned as of the Closing Date
regardless of whether any Draw Downs are issued by the Company or settled
hereunder.

(iv)             Closing Deliverables. At the Closing, counterpart signature
pages of this Agreement and the Registration Rights Agreement executed by each
of the parties hereto shall be delivered as provided in Section 2.2.
Simultaneously with the execution and delivery of this Agreement and the
Registration Rights Agreement, (a) the Investor’s counsel shall have received
(1) an opinion of outside counsel to the Company, dated the Closing Date, in the
form mutually agreed to by the parties hereto, (2) a certificate from the
Company, dated the Closing Date, in the form of Exhibit C hereto, and (3) a copy
of the irrevocable instructions to the Company’s transfer agent regarding the
issuance to the Investor of the certificate representing the Initial Commitment
Shares, and (b) the Company’s counsel shall have received evidence that the
Company Reimbursement Amount shall have been deposited into escrow in accordance
with Section 10.1(i) hereof.

 Section 7.2.  Conditions Precedent to a Draw Down. The right of the Company to
deliver a Draw Down Notice and the obligation of the Investor to accept a Draw
Down Notice and to acquire and pay for the Shares in accordance therewith is
subject to the satisfaction, at each Draw Down Exercise Date and at each
Settlement Date (except as otherwise expressly set forth below), of each of the
conditions set forth in this Section 7.2.

(i)                 Accuracy of the Company’s Representations and Warranties. 
The representations and warranties of the Company contained in this Agreement
(a) that are not qualified by “materiality” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the applicable Draw Down Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Draw Down
Exercise Date and the applicable Settlement Date with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

32

--------------------------------------------------------------------------------

 

(ii)               Performance of the Company.  The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement and the Registration Rights
Agreement to be performed, satisfied or complied with by the Company at or prior
to the applicable Draw Down Exercise Date and the applicable Settlement Date.
The Company shall have delivered to the Investor on the applicable Settlement
Date the Compliance Certificate substantially in the form attached hereto as
Exhibit D. 

(iii)             Registration Statement Effective. The Registration Statement
covering the resale by the Investor of the Registrable Securities shall have
been declared effective under the Securities Act by the Commission and shall
remain effective, and the Investor shall be permitted to utilize the Prospectus
therein to resell (a) all of the Initial Commitment Shares and all of the
Additional Commitment Shares (if any) issuable pursuant to this Agreement, (b)
all of the Shares issued pursuant to all prior Draw Down Notices, and (c) all of
the Shares issuable pursuant to the applicable Draw Down Notice.

(iv)             No Material Notices. None of the following events shall have
occurred and be continuing: (a) receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement, the Prospectus or any Prospectus
Supplement, or for any amendment of or supplement to the Registration Statement,
the Prospectus, or any Prospectus Supplement; (b) the issuance by the Commission
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Securities
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the applicable Draw Down Notice and the settlement thereof). The
Company shall have no Knowledge of any event that could reasonably be expected
to have the effect of causing the suspension of the effectiveness of the
Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor.

(v)               Other Commission Filings. The Current Report and the Form D
shall have been filed with the Commission as required pursuant to Section 2.3,
and the final Prospectus and all other Prospectus Supplements required to have
been filed with the Commission pursuant to Section 2.3 and pursuant to the
Registration Rights Agreement shall have been filed with the Commission in
accordance with Section 2.3 and the Registration Rights Agreement. All reports,
schedules, registrations, forms, statements, information and other

33

--------------------------------------------------------------------------------

 



documents required to have been filed by the Company with the Commission
pursuant to the reporting requirements of the Exchange Act, including all
material required to have been filed pursuant to Section 13(a) or 15(d) of the
Exchange Act, shall have been filed with the Commission and, if any Registrable
Securities are covered by a Registration Statement on Form S-3, such filings
shall have been made within the applicable time period prescribed for such
filing under the Exchange Act.

(vi)             No Suspension of Trading in or Notice of Delisting of Common
Stock.  Trading in the Common Stock shall not have been suspended by the
Commission, the Trading Market or the FINRA (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Draw Down Exercise Date), the Company shall
not have received any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain (unless, prior to such date certain, the Common Stock is listed or
quoted on any other Trading Market), and trading in securities generally as
reported on the Trading Market shall not have been suspended or limited, nor
shall a banking moratorium have been declared either by the U.S. or New York
State authorities (except for any suspension, limitation or moratorium which
shall be terminated prior to the applicable Draw Down Exercise Date), nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis that has had or would reasonably be
expected to have a material adverse change in any U.S. financial, credit or
securities market that is continuing as of the applicable Draw Down Exercise
Date.

(vii)           Compliance with Laws.  The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Securities by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom).

(viii)         No Injunction.  No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents.

(ix)             No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by the Transaction Documents, or seeking material damages in
connection with such transactions.

34

--------------------------------------------------------------------------------

 

(x)               Aggregate Limit.   The issuance and sale of the Shares
issuable pursuant to such Draw Down Notice shall not violate Sections 3.1, 3.7,
3.9 and 6.6 hereof.

(xi)             Securities Authorized and Delivered.  The Shares issuable
pursuant to such Draw Down Notice shall have been duly authorized by all
necessary corporate action of the Company. The Company shall have delivered all
Shares relating to all prior Draw Down Notices and all Additional Commitment
Shares required to be delivered pursuant to this Agreement, as applicable.

(xii)           Listing of Securities.   All of the Securities that may be
issued pursuant to this Agreement shall have been approved for listing or
quotation on the Trading Market as of the Closing Date, subject only to notice
of issuance.

(xiii)         No Material Adverse Effect.  No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.

(xiv)         No Restrictive Legends. If requested by the Investor from and
after the Effective Date, the Company shall have either (i) issued and delivered
(or caused to be issued and delivered) to the Investor a certificate
representing the Commitment Shares that is free from all restrictive and other
legends or (ii) caused the Company’s transfer agent to credit the Investor’s or
its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares represented by the certificate delivered by the Investor to the Company
in accordance with Section 10.1(iv) of this Agreement.

(xv)           Opinion of Counsel; Bring-Down. Prior to the first Draw Down
Exercise Date, the Investor shall have received an opinion from outside counsel
to the Company, in the form mutually agreed to by the parties hereto. On each
Settlement Date, the Investor shall have received an opinion “bring down” from
outside counsel to the Company, dated the applicable Settlement Date, in the
form mutually agreed to by the parties hereto.

Article VIII
TERMINATION

Section 8.1.           Termination.  Unless earlier terminated as provided
hereunder, this Agreement shall terminate automatically on the earlier  to occur
of (i) the first day of the month next following the 36-month anniversary of the
Effective Date (it being hereby acknowledged and agreed that such term may not
be extended by the parties hereto) and (ii) the date on which the Investor shall
have purchased or acquired shares of Common Stock pursuant to this Agreement
equal to the Aggregate Limit. Subject to Section 8.3, the Company may terminate
this Agreement effective upon one Trading Day’s prior written notice to the
Investor in accordance with Section 10.4; provided, however, that (A) the
Company shall have paid all fees and amounts and issued all Commitment Shares
owed to the Investor or its counsel, as applicable, pursuant to Section 10.1 of
this Agreement, prior to such termination, and (B) prior to issuing any press
release, or making any public statement or announcement, with respect to such
termination, the Company shall consult with the Investor and shall obtain the
Investor’s consent to the form and substance of such press release or other
disclosure, which consent shall not be

35

--------------------------------------------------------------------------------

 



unreasonably delayed or withheld. Subject to Section 8.3, this Agreement may be
terminated at any time by the mutual written consent of the parties, effective
as of the date of such mutual written consent unless otherwise provided in such
written consent.

Section 8.2.           Other Termination.  Subject to Section 8.3, the Investor
shall have the right to terminate this Agreement effective upon one Trading
Day’s prior written notice to the Company in accordance with Section 10.4, if:
(i) any condition, occurrence, state of facts or event constituting a Material
Adverse Effect has occurred and is continuing; (ii) the Company shall have
entered into any agreement, plan, arrangement or transaction with a third party
or shall have determined to utilize any existing agreement, plan or arrangement
with a third party, in each case the principal purpose of which is to implement,
effect or consummate at any time during the Investment Period a Similar
Financing, an ATM or a Price Reset Provision; (iii) a Fundamental Transaction
shall have occurred; (iv) the Registration Statement is not filed by the Filing
Deadline (as defined in the Registration Rights Agreement) or declared effective
by the Effectiveness Deadline (as defined in the Registration Rights Agreement),
or the Company is otherwise in breach or default in any material respect under
any of the other provisions of the Registration Rights Agreement, and, if such
failure, breach or default is capable of being cured, such failure, breach or
default is not cured within 10 Trading Days after notice of such failure, breach
or default is delivered to the Company pursuant to Section 10.4; (v) while the
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement and the Investor holds any
Registrable Securities, the effectiveness of the Registration Statement lapses
for any reason (including, without limitation, the issuance of a stop order) or
the Registration Statement, the Prospectus or any Prospectus Supplement is
otherwise unavailable to the Investor for the resale of all of the Registrable
Securities in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of 20 consecutive
Trading Days or for more than an aggregate of 60 Trading Days in any 365-day
period, other than due to acts of the Investor; (vi) trading in the Common Stock
on the Trading Market shall have been suspended or the Common Stock shall have
failed to be listed or quoted on a Trading Market, and such suspension or
failure continues for a period of 20 consecutive Trading Days or for more than
an aggregate of 60 Trading Days in any 365-day period; (vii) the Company has
filed for and/or is subject to any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors instituted by or against the Company or
(viii) the Company is in material breach or default of this Agreement, and, if
such breach or default is capable of being cured, such breach or default is not
cured within 10 Trading Days after notice of such breach or default is delivered
to the Company pursuant to Section 10.4. Unless notification thereof is required
elsewhere in this Agreement (in which case such notification shall be provided
in accordance with such other provision), the Company shall promptly (but in no
event later than 24 hours) notify the Investor (and, if required under
applicable law, including, without limitation, Regulation FD promulgated by the
Commission, or under the applicable rules and regulations of the Trading Market,
the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market)
upon becoming aware of any of the events set forth in the immediately preceding
sentence.

Section 8.3.           Effect of Termination.  In the event of termination by
the Company or the Investor pursuant to Section 8.1 or 8.2, as applicable,
written notice thereof shall forthwith be

36

--------------------------------------------------------------------------------

 



given to the other party as provided in Section 10.4 and the transactions
contemplated by this Agreement shall be terminated without further action by
either party. If this Agreement is terminated as provided in Section 8.1 or 8.2
herein, this Agreement shall become void and of no further force and effect,
except that (i) the provisions of Article V (Representations and Warranties of
the Company), Article IX (Indemnification), Article X (Miscellaneous) (excluding
Section 10.1(v)) and this Article VIII (Termination) shall remain in full force
and effect indefinitely notwithstanding such termination, and, (ii) so long as
the Investor owns any Securities, the covenants and agreements of the Company
contained in Article VI (Additional Covenants) shall remain in full force and
notwithstanding such termination for a period of six months following such
termination. Notwithstanding anything in this Agreement to the contrary, no
termination of this Agreement by any party shall (i) become effective prior to
the first Trading Day immediately following the Settlement Date related to any
pending Draw Down Notice that has not been fully settled in accordance with the
terms and conditions of this Agreement (it being hereby acknowledged and agreed
that no termination of this Agreement shall limit, alter, modify, change or
otherwise affect any of the Company’s or the Investor’s rights or obligations
under the Transaction Documents with respect to any pending Draw Down, and that
the parties shall fully perform their respective obligations with respect to any
such pending Draw Down under the Transaction Documents, provided  all of the
conditions to the settlement thereof set forth in Article VII are timely
satisfied), (ii) limit, alter, modify, change or otherwise affect the Company’s
or the Investor’s rights or obligations under the Registration Rights Agreement,
all of which shall survive any such termination, (iii) affect any Initial
Commitment Shares previously issued or delivered, or any rights of any holder
thereof (it being hereby acknowledged and agreed that all of the Commitment
Shares shall be fully earned as of the Closing Date, regardless of whether any
Draw Downs are issued by the Company or settled hereunder), (iv) affect any
Additional Commitment Shares previously issued or delivered (if any), or any
rights of any holder thereof (it being hereby acknowledged and agreed that all
of the Additional Commitment Shares shall be fully earned as of the date such
shares are required to be issued to the Investor under this Agreement,
regardless of whether any Draw Downs are issued by the Company or settled
hereunder), or (v) affect any cash fees paid to the Investor or its counsel
pursuant to Section 10.1 (including, without limitation, the Document
Preparation Fee), in each case all of which fees shall be non-refundable when
paid regardless of whether any Draw Downs are issued by the Company or settled
hereunder. Nothing in this Section 8.3 shall be deemed to release the Company or
the Investor from any liability for any breach or default under this Agreement
or any of the other Transaction Documents to which it is a party, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under the Transaction Documents to which it is a
party.

Article IX
INDEMNIFICATION

Section 9.1.           Indemnification of Investor. In consideration of the
Investor’s execution and delivery of this Agreement and acquiring the Shares
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents to which it is a party, subject to the provisions of this
Section 9.1, the Company shall indemnify and hold harmless the Investor, each of
its directors, officers, shareholders, members, partners, employees,
representatives, agents and advisors (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title), each Person, if any,

37

--------------------------------------------------------------------------------

 



who controls the Investor (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act), and the respective directors,
officers, shareholders, members, partners, employees, representatives, agents
and advisors (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Investor Party”), from and against
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses (including all judgments, amounts paid in settlement, court costs,
reasonable attorneys’ fees and costs of defense and investigation)
(collectively, “Damages”) that any Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents to which it is a party or (b) any action, suit,
claim or proceeding (including for these purposes a derivative action brought on
behalf of the Company) instituted against such Investor Party arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents, other than claims for indemnification within the scope of
Section 6 of the Registration Rights Agreement; provided, however, that (x) the
foregoing indemnity shall not apply to any Damages to the extent, but only to
the extent, that such Damages resulted directly and primarily from a breach of
any of the Investor’s representations, warranties, covenants or agreements
contained in this Agreement or the Registration Rights Agreement, and (y) the
Company shall not be liable under subsection (b) of this Section 9.1 to the
extent, but only to the extent, that a court of competent jurisdiction shall
have determined by a final judgment (from which no further appeals are
available) that such Damages resulted directly and primarily from any acts or
failures to act, undertaken or omitted to be taken by such Investor Party
through its fraud, bad faith, gross negligence, or willful or reckless
misconduct.

The Company shall reimburse any Investor Party promptly upon demand (with
accompanying presentation of documentary evidence) for all legal and other costs
and expenses reasonably incurred by such Investor Party in connection with (i)
any action, suit, claim or proceeding, whether at law or in equity, to enforce
compliance by the Company with any provision of the Transaction Documents or
(ii) any other any action, suit, claim or proceeding, whether at law or in
equity, with respect to which it is entitled to indemnification under this
Section 9.1; provided  that the Investor shall promptly reimburse the Company
for all such legal and other costs and expenses to the extent a court of
competent jurisdiction determines that any Investor Party was not entitled to
such reimbursement.

An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.

To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.



38

--------------------------------------------------------------------------------

 

Section 9.2.           Indemnification Procedures.  Promptly after an Investor
Party receives notice of a claim or the commencement of an action for which the
Investor Party intends to seek indemnification under Section 9.1, the Investor
Party will notify the Company in writing of the claim or commencement of the
action, suit or proceeding; provided, however, that failure to notify the
Company will not relieve the Company from liability under Section 9.1, except to
the extent it has been materially prejudiced by the failure to give notice.  The
Company will be entitled to participate in the defense of any claim, action,
suit or proceeding as to which indemnification is being sought, and if the
Company acknowledges in writing the obligation to indemnify the Investor Party
against whom the claim or action is brought, the Company may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it.  After the Company notifies the Investor Party
that the Company wishes to assume the defense of a claim, action, suit or
proceeding, the Company will not be liable for any further legal or other
expenses incurred by the Investor Party in connection with the defense against
the claim, action, suit or proceeding except that if, in the opinion of counsel
to the Investor Party, it would be inappropriate under the applicable rules of
professional responsibility for the same counsel to represent both the Company
and such Investor Party.  In such event, the Company will pay the reasonable
fees and expenses of no more than one separate counsel for all such Investor
Parties promptly as such fees and expenses are incurred. Each Investor Party, as
a condition to receiving indemnification as provided in Section 9.1, will
cooperate in all reasonable respects with the Company in the defense of any
action or claim as to which indemnification is sought.  The Company will not be
liable for any settlement of any action effected without its prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. The Company will not, without the prior written consent of the
Investor Party, effect any settlement of a pending or threatened action with
respect to which an Investor Party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the Investor Party from all
liability and claims which are the subject matter of the pending or threatened
action.

The remedies provided for in this Article IX are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Investor
Party at law or in equity.

Article X
MISCELLANEOUS

Section 10.1.      Fees and Expenses.

(i)                 Counsel and Other Fees and Expenses. Each party shall bear
its own fees and expenses related to the transactions contemplated by this
Agreement; provided, however, that (i) the Company shall pay directly to the
Investor’s counsel a non-accountable and non-refundable document preparation fee
in the aggregate amount of $10,000 (collectively, the “Document Preparation
Fee”), by wire transfer of immediately available funds to an account designated
by the Investor’s counsel, as follows: (a) $5,000 of such fee shall be paid
prior to the Closing (the Investor hereby acknowledges that $5,000 of the
Document Preparation Fee was paid by the Company to the Investor’s counsel on
March 1, 2013) and (b) $5,000 of such fee shall be paid within 25 days after the
effective date of the initial Registration Statement to be filed pursuant to the
Registration Rights Agreement; and (ii) upon execution of this Agreement, the
Investor shall deposit into escrow $90,000 in cash (the “Company Reimbursement

39

--------------------------------------------------------------------------------

 



Amount”), which shall be disbursed to the Company, by wire transfer of
immediately available funds to an account designated by the Company, promptly
after the filing with the Commission of the initial Registration Statement to be
filed pursuant to the Registration Rights Agreement, if, and only if, such
initial Registration Statement is properly filed with the Commission on or prior
to the Filing Deadline (as defined in the Registration Rights Agreement)
applicable thereto.  The parties hereby acknowledge and agree that if the
initial Registration Statement to be filed pursuant to the Registration Rights
Agreement is not properly filed with the Commission on or prior to the Filing
Deadline (as defined in the Registration Rights Agreement) applicable thereto,
the Company Reimbursement Amount promptly shall be disbursed from escrow and
returned to the Investor, and the Company shall not be entitled to receive any
portion of the Company Reimbursement Amount and shall have no rights or remedies
with respect thereto.  For the avoidance of doubt, the Document Preparation Fee
(and any portion thereof) shall be non-refundable when paid, regardless of
whether any Draw Downs are issued by the Company or settled hereunder. The
Company shall pay all U.S. federal, state and local stamp and other similar
transfer and other taxes and duties levied in connection with issuance of the
Securities pursuant hereto.

(ii)               Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, concurrently with the execution and
delivery of this Agreement on the Closing Date, the Company shall deliver
irrevocable instructions to its transfer agent to issue to the Investor, not
later than 4:00 p.m. (New York City time) on the second Trading Day immediately
following the Closing Date, a certificate representing the Initial Commitment
Shares in the name of the Investor or its designee (in which case such designee
name shall have been provided to the Company prior to the Closing Date). Such
certificate shall be delivered to the Investor by overnight courier at its
address set forth in Section 10.4 hereof. For the avoidance of doubt, all of the
Initial Commitment Shares shall be fully earned as of the Closing Date,
regardless of whether any Draw Downs are issued by the Company or settled
hereunder. In addition, if the initial Registration Statement to be filed
pursuant to the Registration Rights Agreement shall not be declared effective by
the Commission on or prior to the Effectiveness Deadline (as defined in the
Registration Rights Agreement) applicable thereto, then the Company shall, or
shall cause its transfer agent to, issue to the Investor, not later than 4:00
p.m. (New York City time) on the second Trading Day immediately following the
Effectiveness Deadline applicable thereto, a certificate representing the
Additional Commitment Shares in the name of the Investor or its designee (in
which case such designee name shall have been provided to the Company prior to
the Closing Date). “Additional Commitment Shares” shall mean a number of shares
of duly authorized, validly issued, fully paid and nonassessable shares of
Common Stock equal to the quotient obtained by dividing (a) $167,500 by (b) the
arithmetic average of the VWAPs over the 10 Trading Day-period immediately
preceding the Effectiveness Deadline, rounded up to the nearest whole share. For
the avoidance of doubt, all of the Additional Commitment Shares shall be fully
earned as of the date such shares are required to be issued to the Investor
under this Agreement, regardless of whether any Draw Downs are issued by the
Company or settled hereunder. Upon issuance, the Initial Commitment Shares and
the Additional Commitment Shares shall constitute “restricted securities” as
such term is defined in Rule 144(a)(3) under the Securities Act and, subject to
the provisions of subsection (iv) of this Section 10.1, the certificates
representing the Initial Commitment Shares and the Additional Commitment Shares
shall bear the restrictive legend set forth below in subsection (iii) of this
Section 10.1. The Initial Commitment Shares and the Additional Commitment Shares
shall

40

--------------------------------------------------------------------------------

 



constitute Registrable Securities and shall be included in the Registration
Statement in accordance with the terms of the Registration Rights Agreement.

(iii)             Legends. The certificate(s) representing the Commitment Shares
issued prior to the Effective Date, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificate(s)):

THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Draw Down Notice delivered to the Investor pursuant to
this Agreement shall be issued to the Investor in accordance with Section 3.5 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no
stop-transfer order shall be placed against transfer thereof), and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.

(iv)             Removal of Legend. From and after the Effective Date, the
Company shall, no later than two Trading Days following the delivery by the
Investor to the Company or the Company’s transfer agent (with notice to the
Company) of a legended certificate representing the Commitment Shares (endorsed
or with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), as directed
by the Investor, either: (A) issue and deliver (or cause to be issued and
delivered) to the Investor a certificate representing such Commitment Shares
that is free from all restrictive and other legends or (B) cause the Company’s
transfer agent to credit the Investor’s or its designee’s account at DTC through
its Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of
Common Stock equal to the number of Commitment Shares represented by the
certificate so delivered by the Investor (the date by which such certificate is
required to be delivered to the Investor or such credit is so required to be
made to the account of the Investor or its designee at DTC pursuant to the
foregoing is referred to herein as the “Required Delivery Date”). If the Company
fails on or prior to the Required Delivery Date to either (i) issue and deliver
(or cause to be issued and delivered) to the Investor a certificate representing
the

41

--------------------------------------------------------------------------------

 



Commitment Shares that is free from all restrictive and other legends or (ii)
cause the Company’s transfer agent to credit the balance account of the Investor
or its designee at DTC through its Deposit/Withdrawal at Custodian (DWAC) system
with a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate delivered by the Investor pursuant hereto, then,
in addition to all other remedies available to the Investor, the Company shall
pay in cash to the Investor on each day after the Required Delivery Date that
the issuance or credit of such shares is not timely effected an amount equal to
2.0% of the product of (A) the sum of the number of Commitment Shares not issued
to the Investor on a timely basis and to which the Investor is entitled and (B)
the VWAP for the five Trading Day period immediately preceding the Required
Delivery Date. In addition to the foregoing, if the Company fails to so properly
deliver such unlegended certificates or so properly credit the account of the
Investor or its designee at DTC by the Required Delivery Date, and if on or
after the Required Delivery Date the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of shares of Common Stock that the Investor anticipated
receiving from the Company without any restrictive legend, then the Company
shall, within three Trading Days after the Investor’s request, pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased, at
which point the Company’s obligation to deliver a certificate or credit such
Investor’s or its designee’s account at DTC for such shares of Common Stock
shall terminate and such shares shall be cancelled.

(v)               The investor hereby covenants and agrees that during the
10-week period immediately following the effective date of the Registration
Statement covering all of the Commitment Shares then issued or that may be
issuable under this Agreement (the “Commitment Shares Resale Limitation
Period”), and provided such Registration Statement was declared effective by the
Commission on or prior to the Effectiveness Deadline (as such term is defined in
the Registration Rights Agreement) with respect thereto, and provided there
shall be no suspension of the effectiveness of the Registration Statement or any
prohibition or suspension of the use of the Prospectus or any Prospectus
Supplement with respect to such Registration Statement in connection with the
resale of the Commitment Shares by the Investor thereby during the Commitment
Shares Resale Limitation Period, the Investor shall not resell more than 10% of
the total number of Commitment Shares issued to the Investor under this
Agreement in any five consecutive Trading Day period; provided, however, that
the Commitment Shares resale limitation contained in this Section 10.1(v)
automatically shall cease to apply and automatically shall be void, ab initio,
and of no force and effect if (i) the VWAP for any single Trading Day during the
Commitment Shares Resale Limitation Period shall be below $0.10 (ii) the
Registration Statement covering all of the Commitment Shares then issued or that
may be issuable under this Agreement shall not be declared effective by the
Commission on or prior to the Effectiveness Deadline with respect thereto or
(iii) there shall be any suspension of the effectiveness of the Registration
Statement or any prohibition or suspension of the use of the Prospectus or any
Prospectus Supplement with respect to such Registration Statement in connection
with the resale of the Commitment Shares by the Investor thereby during the
Commitment Shares Resale Limitation Period.

Section 10.2.      Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial.

42

--------------------------------------------------------------------------------

 

(i)                 The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without
any bond or other security being required), this being in addition to any other
remedy to which either party may be entitled by law or equity.

(ii)               Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the U.S. District Court and other courts of the
United States sitting in the State of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement, and (b)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Investor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 10.2 shall affect or limit any right to serve process in any other
manner permitted by law.

(iii)             EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
DISPUTES RELATING HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.2.

Section 10.3.       Entire Agreement; Amendment.  The Transaction Documents set
forth the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written, with
respect to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended by the parties from and after the date that is one Trading Day
immediately preceding the initial filing of the Registration Statement with the
Commission. Subject to the immediately preceding sentence, no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto. The Disclosure Schedule and all exhibits to this Agreement are
hereby incorporated by reference in, and made a part of, this Agreement as if
set forth in full herein.



43

--------------------------------------------------------------------------------

 

Section 10.4.       Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:

If to the Company:

Santo Mining Corp.
Ave. Sarasota #20, Torre Empresarial, Suite 1103
Santo Domingo, Dominican Republic
Telephone Number: (809) 535-9443
Attention: Alain French

With a copy (which shall not constitute notice) to:

Anslow & Jaclin LLP
195 Route 9 South I
Manalapan, NJ 07726
Telephone Number: (732) 409-1212 (x202)
Fax: (732) 577-1188
Attention:  Gregg E. Jaclin

If to the Investor:

Hanover Holdings I, LLC, a New York

limited liability company

c/o Magna Group
5 Hanover Square
New York, NY 10004
Telephone Number: (347) 491-4240
Fax: (646) 737-9948
Attention:  Marc Manuel

 

With a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax:  (212) 801-6400
Attention: Anthony J. Marsico

44

--------------------------------------------------------------------------------

 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

Section 10.5.       Waivers.  No provision of this Agreement may be waived by
the parties from and after the date that is one Trading Day immediately
preceding the initial filing of the Registration Statement with the Commission.
Subject to the immediately preceding sentence, no provision of this Agreement
may be waived other than in a written instrument signed by the party against
whom enforcement of such waiver is sought. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercises thereof or of any other right, power or
privilege.

Section 10.6.       Headings.  The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly indicates otherwise, each
pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.”  The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found.

Section 10.7.       Construction. The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents. In addition, each and every
reference to share prices and shares of Common Stock in any Transaction Document
shall be subject to adjustment for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions that occur on or
after the date of this Agreement. Any reference in this Agreement to “Dollars”
or “$” shall mean the lawful currency of the United States of America.

Section 10.8.       Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder to any Person without the prior written consent of the Investor, which
may be withheld or delayed in the Investor’s sole discretion, including by any
Fundamental Transaction. The Investor may not assign its rights or obligations
under this Agreement.

Section 10.9.       No Third Party Beneficiaries.  Except as expressly provided
in Article IX, this Agreement is intended only for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

Section 10.10.   Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state  that would cause the application of the laws of any other jurisdiction.



45

--------------------------------------------------------------------------------

 

Section 10.11.   Survival.  The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of Article V
(Representations and Warranties of the Company), Article VIII (Termination),
Article IX (Indemnification) and this Article X (Miscellaneous) (excluding
Section 10.1(v)) shall remain in full force and effect indefinitely
notwithstanding such termination, and, (ii) so long as the Investor owns any
Securities, the covenants and agreements of the Company contained in Article VI
(Additional Covenants), shall remain in full force and effect notwithstanding
such termination for a period of six months following such termination.

Section 10.12.   Counterparts.  This Agreement may be executed in counterparts,
all of which taken together shall constitute one and the same original and
binding instrument and shall become effective when all counterparts have been
signed by each party and delivered to the other parties hereto, it being
understood that all parties hereto need not sign the same counterpart. In the
event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof.  Failure to
provide or delay in the delivery of such additional executed signature pages
shall not adversely affect the efficacy of the original delivery.

Section 10.13.   Publicity.  The Investor shall have the right to approve, prior
to issuance or filing, any press release, Commission filing or any other public
disclosure made by or on behalf of the Company relating to the Investor, its
purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby; provided, however, that except as otherwise
provided in this Agreement, the Company shall be entitled, without the prior
approval of the Investor, to make any press release or other public disclosure
(including any filings with the Commission) with respect thereto as is required
by applicable law and regulations (including the regulations of the Trading
Market), so long as prior to making any such press release or other public
disclosure, if reasonably practicable, the Company and its counsel shall have
provided the Investor and its counsel with a reasonable opportunity to review
and comment upon, and shall have consulted with the Investor and its counsel on
the form and substance of, such press release or other disclosure. For the
avoidance of doubt, the Company shall not be required to submit for review any
such disclosure (i) contained in periodic reports filed with the Commission
under the Exchange Act if it shall have previously provided the same disclosure
for review in connection with a previous filing or (ii) any Prospectus
Supplement if it contains disclosure that does not reference the Investor, its
purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby.

Section 10.14.   Severability.  The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.



46

--------------------------------------------------------------------------------

 

Section 10.15.   Further Assurances.  From and after the Closing Date, upon the
request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

[Signature Page Follows]

 

 

47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

SANTO MINING CORP.:

By: /s/ ALAIN FRENCH
Name: Alain French
Title: Chief Executive Officer and President

HANOVER HOLDINGS I, LLC, a New York limited liability company:

By:/s/ JOSHUA SASON
Name: Joshua Sason
Title: Chief Executive Officer

48

--------------------------------------------------------------------------------

 

ANNEX I TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS 

“Acceptable Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

“Additional Commitment Shares” shall have the meaning assigned to such term in
Section 10.1(ii) hereof.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144.  With respect to
the Investor, without limitation, any Person owning, owned by, or under common
ownership with the Investor, and any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as the Investor
will  be deemed to be an Affiliate.

“Aggregate Limit” shall have the meaning assigned to such term in Section 2.1
hereof.

“Agreement” shall have the meaning assigned to such term in the preamble hereof.

“Alternate Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

“Alternate Transaction Notice” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.

“Announcement Date” shall have the meaning assigned to such term in Section 3.8
hereof.

“ATM” shall have the meaning assigned to such term in Section 6.7(iii) hereof.

“Average Trading Volume” means the average trading volume of the Common Stock on
the Trading Market for the five Trading Days immediately prior to the applicable
Draw Down Exercise Date.

“Below Market Offering” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

“Blackout Period” shall have the meaning assigned to such term in Section 3.8
hereof.

“Broker-Dealer” shall have the meaning assigned to such term in Section 6.17
hereof.

“Bylaws” shall have the meaning assigned to such term in Section 5.3 hereof.

“Charter” shall have the meaning assigned to such term in Section 5.3 hereof.

“Closing” shall have the meaning assigned to such term in Section 2.2 hereof.

i

--------------------------------------------------------------------------------



 

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission or any successor
entity.

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material filed or furnished pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act, since July 31, 2012, including,
without limitation, the Annual Report on Form 10-K filed by the Company for its
fiscal year ended July 31, 2012 (the “2012 Form 10-K”), and which hereafter
shall be filed with or furnished to the Commission by the Company, including,
without limitation, the Current Report, (2) the Registration Statement, as the
same may be amended from time to time, the Prospectus and each Prospectus
Supplement and (3) all information contained in such filings and all documents
and disclosures that have been and heretofore shall be incorporated by reference
therein.

“Commitment Shares” means, collectively, the Initial Commitment Shares and the
Additional Commitment Shares (if any).

“Commitment Shares Resale Limitation Period” shall have the meaning assigned to
such term in Section 10.1(v) hereof.

“Common Stock” shall have the meaning assigned to such term in the recitals
hereof.

“Company” shall have the meaning assigned to such term in the preamble hereof.

“Company Reimbursement Amount” shall have the meaning assigned to such term in
Section 10.1(i) hereof.

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

“Current Report” shall have the meaning assigned to such term in Section 2.3
hereof.

“Damages” shall have the meaning assigned to such term in Section 9.1 hereof.

 “Disclosure Schedule” shall have the meaning assigned to such term in the
preamble to Article V hereof.

“Discount Price” means a price equal to 92.5% of the arithmetic average of the
five lowest VWAPs that equal or exceed the applicable Floor Price during the
applicable Pricing Period; provided, however, that if the VWAP does not equal or
exceed the applicable Floor Price for at least five Trading Days during the
applicable Pricing Period, then the “Discount Price”   shall mean a price equal
to 92.5% of the arithmetic average of all of the VWAPs that equal or exceed the
applicable Floor Price (if any) during such Pricing Period.

ii

--------------------------------------------------------------------------------



 

“Document Preparation Fee” shall have the meaning assigned to such term in
Section 10.1 hereof.

“Draw Down” means the transactions contemplated in Article III of this Agreement
with respect to any Draw Down Notice delivered by the Company in accordance with
Article III of this Agreement.

“Draw Down Amount” means the actual amount of proceeds received by the Company
pursuant to a Draw Down under this Agreement.

“Draw Down Amount Requested” shall mean the specific numbers of shares of Common
Stock requested by the Company in a Draw Down Notice delivered pursuant to
Section 3.1, up to the Maximum Draw Down Amount Requested.

“Draw Down Exercise Date” shall have the meaning assigned to such term in
Section 3.1 hereof.

“Draw Down Notice” shall have the meaning assigned to such term in Section 3.1
hereof.

“DTC” means The Depository Trust Company, or any successor thereto.

“Earnings Announcement” shall have the meaning assigned to such term in Section
3.8 hereof.

“Earnings 8-K” shall have the meaning assigned to such term in Section 3.8
hereof.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
System.

“Effective Date” means the first Trading Day immediately following the date on
which the initial Registration Statement filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission.

“Environmental Laws” shall have the meaning assigned to such term in Section
5.18 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“FCPA” shall have the meaning assigned to such term in Section 5.36 hereof.

“Filing Time” shall have the meaning assigned to such term in Section 3.8
hereof.

iii

--------------------------------------------------------------------------------



 

“FINRA” means the Financial Industry Regulatory Authority.

“Floor Price” is the lowest price at which the Company may sell Shares during
the applicable Pricing Period as set forth in the applicable Draw Down Notice
(not taking into account the applicable Discount Price).

“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) take action to facilitate a purchase, tender or
exchange offer by another Person that is accepted by the holders of more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify its Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

“Governmental Licenses” shall have the meaning assigned to such term in Section
5.17 hereof.

“Indebtedness” shall have the meaning assigned to such term in Section 5.11
hereof.

“Initial Commitment Shares” means 1,044,264 shares of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock which, concurrently
with the execution and delivery of this Agreement on the Closing Date, the
Company has caused its transfer agent to issue and deliver to the Investor not
later than 4:00 p.m. (New York City time) on the second Trading Day immediately
following the Closing Date.

“Intellectual Property” shall have the meaning assigned to such term in Section
5.17(b) hereof.

“Investment Period” means the period commencing on the Effective Date and
expiring on the date this Agreement is terminated pursuant to Article VIII
hereof.

 

iv

--------------------------------------------------------------------------------



 

“Investor” shall have the meaning assigned to such term in the preamble hereof.

“Investor Party” shall have the meaning assigned to such term in Section 9.1
hereof.

“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.

“Make Whole Amount” shall have the meaning assigned to such term in Section 3.6
hereof.

“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party; provided, however, that none of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (b) changes generally affecting
the mineral resources exploration industry, provided such changes shall not have
affected the Company in a materially disproportionate manner as compared to
other similarly situated companies; (c) any effect of the announcement of, or
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents on the Company’s relationships, contractual or
otherwise, with customers, suppliers, vendors, bank lenders, strategic venture
partners or employees; and (d) the receipt of any notice that the Common Stock
may be ineligible to continue listing or quotation on the Trading Market, other
than a final and non-appealable notice that the listing or quotation of the
Common Stock on the Trading Market shall be terminated on a date certain
(unless, prior to such date certain, the Common Stock is listed or quoted on any
other Trading Market).

“Material Agreements” shall have the meaning assigned to such term in Section
5.19 hereof.

“Maximum Draw Down Amount Requested” means the product of (i) the Average
Trading Volume and (ii) 3.0.

“Money Laundering Laws” shall have the meaning assigned to such term in Section
5.37 hereof.

 

v

--------------------------------------------------------------------------------



 

“OFAC” shall have the meaning assigned to such term in Section 5.38 hereof.

“Ownership Limitation” shall have the meaning assigned to such term in Section
3.7 hereof.

“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

“Plan” shall have the meaning assigned to such term in Section 5.24 hereof.

“Press Release” shall have the meaning assigned to such term in Section 2.3
hereof.

“Price Reset Provision” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

“Pricing Period” shall mean, with respect to each Draw Down, a period of 10
consecutive Trading Days commencing on the Pricing Period start date set forth
in the Draw Down Notice in accordance with Section 3.1 hereof.

“Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.

“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

“Reference Period” shall have the meaning assigned to such term in Section
6.7(ii) hereof.

“Registrable Securities” shall have the meaning assigned to such term in the
Registration Rights Agreement.

“Registration Rights Agreement” shall have the meaning assigned to such term in
the recitals hereof.

“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.

“Regulation D” shall have the meaning assigned to such term in the recitals
hereof.

“Required Delivery Date” shall have the meaning assigned to such term in Section
10.1(iv) hereto.

“Restricted Period” shall have the meaning assigned to such term in Section
6.13(i) hereof.

vi

--------------------------------------------------------------------------------



 

“Restricted Person” shall have the meaning assigned to such term in Section
6.13(i) hereof.

“Restricted Persons” shall have the meaning assigned to such term in Section
6.13(i) hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.

“Section 4(a)(2)” shall have the meaning assigned to such term in the recitals
hereof.

“Securities” means, collectively, the Shares and the Commitment Shares.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

“Settlement Date” shall have the meaning assigned to such term in Section 3.5
hereof.

“Shares” shall mean the whole shares of Common Stock that are and/or may be
purchased by the Investor under this Agreement pursuant to one or more Draw
Downs, and not the Commitment Shares.

“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.

“Similar Financing” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

“SOXA” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission thereunder.

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

“Total Commitment” shall have the meaning assigned to such term in Section 2.1
hereof.

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the Trading Market.

“Trading Market” means the OTC Bulletin Board; provided, however, that in the
event the Common Stock is ever listed or quoted on the NASDAQ Global Market, the
NASDAQ Global Select Market, the NASDAQ Capital Market, the New York Stock
Exchange, NYSE Arca, the NYSE MKT, or the OTCQX or the OTCQB operated by OTC
Markets Group Inc., than the “Trading Market” shall mean such other market or
exchange or any successor to the foregoing on which the Common Stock is then
listed or quoted.

 

vii

--------------------------------------------------------------------------------



 

“Transaction Documents” means, collectively, this Agreement (as qualified by the
Disclosure Schedule) and the exhibits hereto, the Registration Rights Agreement
and each of the other agreements, documents, certificates and instruments
entered into or furnished by the parties hereto in connection with the
transactions contemplated hereby and thereby.

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during a Trading Day as reported by Bloomberg L.P. using the AQR function.

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Alternate
Transaction, determined by using a standard Black-Scholes option-pricing model
using a reasonable and appropriate expected volatility percentage based on
applicable volatility data from an investment banking firm of nationally
recognized reputation.

 

viii

--------------------------------------------------------------------------------



 

EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 11,
2013, is by and between Santo Mining Corp., a Nevada corporation (the
“Company”), and Hanover Holdings I, LLC, a New York limited liability company
(the “Investor”). 

RECITALS

A.        The Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $16,000,000 of newly issued shares of the Company’s common stock,
$0.00001 par value (“Common Stock”), as provided for therein.

B.        Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, the Company has issued to the Investor
the Initial Commitment Shares (as defined in the Purchase Agreement) in
accordance with the terms of the Purchase Agreement.

C.        Pursuant to the terms of the Purchase Agreement, the Company may be
required to issue to the Investor the Additional Commitment Shares (as defined
in the Purchase Agreement) in accordance with the terms of the Purchase
Agreement.

D.        Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, and to induce the Investor to execute and
deliver the Purchase Agreement, the Company has agreed to provide the Investor
with certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the Company and the Investor hereby agree as follows:

1.         Definitions. 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

(a)        “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.

(b)        “Closing Date” shall mean the date of this Agreement.

(c)        “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.

 

A-1

 

--------------------------------------------------------------------------------



 

(d)       “Effectiveness Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
earlier of (A) the 90th calendar day after the earlier of (1) the Filing
Deadline and (2) the date on which such initial Registration Statement is filed
with the SEC and (B) the fifth Business Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be reviewed or will not be subject to further
review and (ii) with respect to any additional Registration Statements that may
be required to be filed by the Company pursuant to this Agreement, the earlier
of (A) the 90th calendar day following the date on which the Company was
required to file such additional Registration Statement and (B) the fifth
Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review.

(e)        “Filing Deadline” means (i) with respect to the initial Registration
Statement required to be filed to pursuant to Section 2(a), March 15, 2013 and
(ii) with respect to any additional Registration Statements that may be required
to be filed by the Company pursuant to this Agreement, the later of (A) the 60th
calendar day following the sale of substantially all of the Registrable
Securities included in the initial Registration Statement or the most recent
prior additional Registration Statement, as applicable, and (B) six months
following the Effective Date of the initial Registration Statement or the most
recent prior additional Registration Statement, as applicable, or such earlier
date as permitted by the SEC. 

(f)        “Person” means any person or entity, whether a natural person,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority.

(g)        “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the SEC.

(h)        “Registrable Securities” means all of (i) the Shares, (ii) the
Initial Commitment Shares, (iii) the Additional Commitment Shares and (iv) any
capital stock of the Company issued or issuable with respect to such Shares,
Initial Commitment Shares or Additional Commitment Shares, including, without
limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are converted
or exchanged and shares of capital stock of a successor entity into which the
shares of Common Stock are converted or exchanged. 

(i)         “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale by the Investor of Registrable Securities, as such registration
statement or registration statements may be amended and supplemented from time
to time (including pursuant to Rule 462(b) under the Securities Act), including
all documents filed as part thereof or incorporated by reference therein.

(j)         “Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC that may at any time permit
the Investor to sell securities of the Company to the public without
registration.

A-2

--------------------------------------------------------------------------------



 

(k)        “Rule 415” means Rule 415 promulgated by the SEC under the Securities
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the SEC providing for offering securities on a
delayed or continuous basis.

(l)         “SEC” means the U.S. Securities and Exchange Commission or any
successor entity.

2.         Registration. 

(a)        Mandatory Registration.  The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1, or such other form reasonably
acceptable to the Investor and Legal Counsel, covering the resale by the
Investor of Registrable Securities in an amount equal to 8,950,000 shares of
Common Stock, 1,044,264 of which shares of Common Stock shall be registered as
Initial Commitment Shares, 1,100,000 of which shares of Common Stock shall be
registered as Additional Commitment Shares, and the balance of which shares of
Common Stock shall be registered as Shares. Such initial Registration Statement
shall contain (except if otherwise directed by the Investor) the “Selling
Stockholder” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit B. The Company shall use its commercially reasonable
efforts to have such initial Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms hereof, declared effective
by the SEC as soon as practicable, but in no event later than the applicable
Effectiveness Deadline.

(b)        Legal Counsel.  Subject to Section 5 hereof, the Investor shall have
the right to select one legal counsel to review and oversee, solely on its
behalf, any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Greenberg Traurig, LLP or such other counsel as thereafter designated
by the Investor. Except as provided under Section 10.1(i) of the Purchase
Agreement, the Company shall have no obligation to reimburse the Investor for
any and all legal fees and expenses of the Legal Counsel incurred in connection
with the transactions contemplated hereby.

(c)        Reserved. 

(d)       Sufficient Number of Shares Registered. If at any time all Registrable
Securities are not covered by the initial Registration Statement filed pursuant
to Section 2(a) as a result of Section 2(h) or otherwise, the Company shall file
with the SEC one or more additional Registration Statements (on the short form
available therefor, if applicable), so as to cover all of the Registrable
Securities not covered by such initial Registration Statement, in each case, as
soon as practicable (taking into account any Staff position with respect to date
on which the Staff will permit such additional Registration Statement(s) to be
filed with the SEC), but in no event later than the applicable Filing Deadline
for such additional Registration Statement(s). The Company shall use its
commercially reasonable efforts to cause such additional Registration
Statement(s) to become effective as soon as practicable following the filing
thereof with the

 

A-3



--------------------------------------------------------------------------------





 



SEC, but in no event later than the applicable Effectiveness Deadline for such
Registration Statement.

(e)        Piggyback Registrations. Without limiting any of the Company’s
obligations hereunder or under the Purchase Agreement, if there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans),
then the Company shall deliver to the Investor a written notice of such
determination and, if within five (5) days after the date of the delivery of
such notice, the Investor shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
the offer and sale of which the Investor requests to be registered; provided,
however, the Company shall not be required to register the offer and sale of any
Registrable Securities pursuant to this Section 2(e) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective Registration Statement.

(f)        No Inclusion of Other Securities. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement pursuant to Section 2(a) or 2(d) without the prior written consent of
the Investor. Subject to the proviso in Section 2(e), in connection with any
offering contemplated by Section 2(e) involving an underwriting of shares, the
Company shall not be required under this Section 2 or otherwise to include the
Registrable Securities of any Investor therein unless such Investor accepts and
agrees to the terms of the underwriting, which shall be reasonable and
customary, as agreed upon between the Company and the underwriters selected by
the Company.  If, in connection with any offering contemplated by Section 2(e)
involving an underwriting of shares, the managing underwriters advise the
Company and the Investors that, in their opinion, the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability, proposed
offering price, timing, distribution method or probability of success of such
offering, then the Company will include in such registration (i) first, the
securities that the Company proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration, which in the opinion
of such underwriters can be sold without adverse effect, and (iii) third, other
securities requested to be included in such registration which in the opinion of
such underwriters can be sold without adverse effect, pro rata among the holders
of such securities on the basis of the number of such securities owned by each
such holder.

(g)        Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be acceptable to the
Investor), or if after the filing of the initial Registration Statement with the
SEC pursuant to

A-4



--------------------------------------------------------------------------------





 



Section 2(a), the Company is otherwise required by the Staff or the SEC to
reduce the number of Registrable Securities included in such initial
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such initial Registration Statement (with the prior
consent of the Investor and Legal Counsel as to the specific Registrable
Securities to be removed therefrom) until such time as the Staff and the SEC
shall so permit such Registration Statement to become effective and be used as
aforesaid. Notwithstanding anything in this Agreement to the contrary, if after
giving effect to the actions referred to in the immediately preceding sentence,
the Staff or the SEC does not permit such Registration Statement to become
effective and be used for resales by the Investor on a delayed or continuous
basis under Rule 415 at then-prevailing market prices (and not fixed prices) (or
as otherwise may be acceptable to the Investor), the Company shall not request
acceleration of the Effective Date of such Registration Statement, the Company
shall promptly (but in no event later than 48 hours) request the withdrawal of
such Registration Statement pursuant to Rule 477 under the Securities Act, and
the Effectiveness Deadline shall automatically be deemed to have elapsed with
respect to such Registration Statement at such time as the Staff or the SEC has
made a final and non-appealable determination that the SEC will not permit such
Registration Statement to be so utilized (unless prior to such time the Company
and the Investor have received assurances from the Staff or the SEC reasonably
acceptable to Legal Counsel that a new Registration Statement filed by the
Company with the SEC promptly thereafter may be so utilized). In the event of
any reduction in Registrable Securities pursuant to this paragraph, the Company
shall file additional Registration Statements in accordance with Section 2(d)
until such time as all Registrable Securities have been included in Registration
Statements that have been declared effective and the prospectus contained
therein is available for use by the Investor.

3.         Related Obligations. 

The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

(a)        The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities (but in no
event later than the applicable Filing Deadline) and use its commercially
reasonable efforts to cause such Registration Statement to become effective as
soon as practicable after such filing (but in no event later than the applicable
Effectiveness Deadline). Subject to Allowable Grace Periods, the Company shall
keep each Registration Statement effective (and the prospectus contained therein
available for use) pursuant to Rule 415 for resales by the Investor on a delayed
or continuous basis at then-prevailing market prices (and not fixed prices) at
all times until the earlier of (i) the date as of which the Investor may sell
all of the Registrable Securities required to be covered by such Registration
Statement (disregarding any reduction pursuant to Section 2(g)) without
restriction pursuant to Rule 144 and without the need for current public
information as required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and
(ii) the date on which the Investor shall have sold all of the Registrable
Securities covered by such Registration Statement (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement (but
subject to the provisions of Section 3(q) hereof), the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and

 

A-5



--------------------------------------------------------------------------------





 



supplements thereto) used in connection with such Registration Statement shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. The Company shall submit to the SEC, within two (2)
Business Days after the later of the date that (i) the Company learns that no
review of a particular Registration Statement will be made by the Staff or that
the Staff has no further comments on a particular Registration Statement (as the
case may be) and (ii) the approval of Legal Counsel is obtained pursuant to
Section 3(c) (which approval shall be promptly sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than forty-eight (48) hours after the submission of such request.

(b)        Subject to Section 3(q) of this Agreement, the Company shall prepare
and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the Securities
Act, as may be necessary to keep each such Registration Statement effective (and
the prospectus contained therein current and available for use) at all times
during the Registration Period for such Registration Statement, and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company required to be covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Without limiting the generality of the foregoing, the
Company covenants and agrees that (i) at or before 8:30 a.m. (New York City
time) on the Trading Day immediately following each Effective Date, the Company
shall file with the SEC in accordance with Rule 424(b) under the Securities Act
the final prospectus to be used in connection with sales pursuant to the
applicable Registration Statement, and (ii) if the transactions contemplated by
any Draw Down (as defined in the Purchase Agreement) are material to the Company
(individually or collectively with all other prior Draw Downs, the consummation
of which have not previously been reported in any prospectus supplement filed
with the SEC under Rule 424(b) under the Securities Act or in any periodic
report filed by the Company with the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), or if otherwise required under the
Securities Act, in each case as reasonably determined by the Company or the
Investor, then, on the first Trading Day immediately following the last Trading
Day of the Pricing Period with respect to such Draw Down, the Company shall file
with the SEC a prospectus supplement pursuant to Rule 424(b) under the
Securities Act with respect to the applicable Draw Down(s), disclosing the total
Draw Down Amount Requested pursuant to such Draw Down(s), the total number of
Shares that have been (or are to be) issued and sold to the Investor pursuant to
such Draw Down(s), the total purchase price for the Shares subject to such Draw
Down(s), the applicable Discount Price(s) for such Shares and the net proceeds
that have been (or are to be) received by the Company from the sale of such
Shares. To the extent not previously disclosed in the prospectus or a prospectus
supplement, the Company shall disclose in its Quarterly Reports on Form 10-Q and
in its Annual Reports on Form 10-K the information described in the immediately
preceding sentence relating to any Draw Down(s) consummated during the relevant
fiscal quarter. In the case of amendments and supplements to any Registration
Statement or prospectus which are required to be filed pursuant to this
Agreement (including, without limitation, pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 8-K, Form 10-Q or Form 10-K or any
analogous

 

A-6

--------------------------------------------------------------------------------



 



report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement and prospectus, if applicable, or
shall file such amendments or supplements to the Registration Statement or
prospectus with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement such
Registration Statement or prospectus, for the purpose of including or
incorporating such report into such Registration Statement and prospectus. The
Company consents to the use of the prospectus (including, without limitation,
any supplement thereto) included in each Registration Statement in accordance
with the provisions of the Securities Act and with the securities or “Blue Sky”
laws of the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as such prospectus (including, without
limitation, any supplement thereto) (or in lieu thereof, the notice referred to
in Rule 173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with resales of Registrable Securities.

(c)        The Company shall (A) permit Legal Counsel to review and comment upon
(i) each Registration Statement at least five (5) Business Days prior to its
filing with the SEC (or such shorter period as may be agreed to by the Investor
and Legal Counsel) and (ii) all amendments and supplements to each Registration
Statement (including, without limitation, the prospectus contained therein)
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports or prospectus
supplements the contents of which is limited to that set forth in such reports)
within a reasonable number of days prior to their filing with the SEC, and (B)
not file any Registration Statement or amendment or supplement thereto or to any
prospectus contained therein in a form to which Legal Counsel reasonably
objects. The Company shall not submit a request for acceleration of the
effectiveness of a Registration Statement or any amendment or supplement thereto
without the prior consent of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall promptly furnish to Legal Counsel,
without charge, (i) electronic copies of any correspondence from the SEC or the
Staff to the Company or its representatives relating to each Registration
Statement (which correspondence shall be redacted to exclude any material,
non-public information regarding the Company or any of its Subsidiaries),
(ii) after the same is prepared and filed with the SEC, one (1) electronic copy
of each Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, and all
exhibits and (iii) upon the effectiveness of each Registration Statement, one
(1) electronic copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company shall reasonably
cooperate with Legal Counsel in performing the Company’s obligations pursuant to
this Section 3.

(d)       Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall promptly furnish to the Investor, without charge,
(i) after the same is prepared and filed with the SEC, at least one (1)
electronic copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by the
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of each Registration Statement, one (1) electronic copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investor may

A-7

--------------------------------------------------------------------------------



 



reasonably request from time to time) and (iii) such other documents, including,
without limitation, copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by the Investor.

(e)        The Company shall take such action as is necessary to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by the Investor of the Registrable Securities covered by a
Registration Statement under such other securities or “Blue Sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify Legal
Counsel and the Investor of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “Blue Sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

(f)        The Company shall notify Legal Counsel and the Investor in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement and such prospectus contained therein
to correct such untrue statement or omission and deliver one (1) electronic copy
of such supplement or amendment to Legal Counsel and the Investor (or such other
number of copies as Legal Counsel or the Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and the Investor in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus.  The Company shall respond as

A-8

--------------------------------------------------------------------------------



 



promptly as practicable to any comments received from the SEC with respect to a
Registration Statement or any amendment thereto. Nothing in this Section 3(f)
shall limit any obligation of the Company under the Purchase Agreement.

(g)        The Company shall (i) use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible time and (ii) notify Legal Counsel and the
Investor of the issuance of such order and the resolution thereof or its receipt
of actual notice of the initiation or threat of any proceeding for such purpose.

(h)        Upon the written request of the Investor, the Company shall, within a
reasonable time period following such request, make available for inspection
during normal business hours by (i) the Investor, (ii) Legal Counsel and (iii)
one (1) firm of accountants or other agents retained by such Investor
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, each Inspector shall
agree in writing to hold in strict confidence and not to make any disclosure
(except to the Investor) or use of any Record or other information which the
Company’s board of directors determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless (a) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (b)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document (as defined in the Purchase Agreement). The Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and the Investor, if any) shall be
deemed to limit the Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

(i)         The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it

 

A-9



--------------------------------------------------------------------------------



 



shall, upon learning that disclosure of such information concerning the Investor
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to the Investor and allow the
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

(j)         Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure designation and quotation of all of the Registrable Securities
covered by each Registration Statement on another Trading Market, or (iii) if,
despite the Company’s reasonable best efforts to satisfy the preceding clauses
(i) or (ii) the Company is unsuccessful in satisfying the preceding clauses (i)
or (ii), without limiting the generality of the foregoing, to use its reasonable
best efforts to arrange for at least two market makers to register with the
Financial Industry Regulatory Authority (f/k/a the National Association of
Securities Dealers, Inc.) (“FINRA”) as such with respect to such Registrable
Securities. In addition, the Company shall cooperate with the Investor and any
Broker-Dealer through which the Investor proposes to sell its Registrable
Securities in effecting a filing with FINRA pursuant to FINRA Rule 5110 as
requested by the Investor. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(j).

(k)        The Company shall cooperate with the Investor and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts (as the case may be) as the Investor may
reasonably request from time to time and registered in such names as the
Investor may request.  Certificates for Registrable Securities free from all
restrictive legends may be transmitted by the transfer agent to the Investor by
crediting an account at DTC as directed by the Investor.

(l)         If requested by the Investor, the Company shall as soon as
practicable after receipt of notice from the Investor and subject to Section
3(q) hereof, (i) incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by the Investor.

(m)       The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

A-10

--------------------------------------------------------------------------------



 

(n)        The Company shall make generally available to its security holders as
soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.

(o)        The Company shall otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(p)        Within one (1) Business Day after each Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A. 

(q)        Notwithstanding anything to the contrary herein (but subject to the
last sentence of this Section 3(q)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly, but in no event later
than 9:30 a.m. (New York City time) on the second Trading Day immediately prior
to the commencement of any Grace Period (except for such case where it is
impossible to provide such two-Trading Day advance notice, in which case the
Company shall provide such notice as soon as possible), notify the Investor in
writing of the (i) existence of material, non-public information giving rise to
a Grace Period (provided that in each such notice the Company shall not disclose
the content of such material, non-public information to the Investor) and the
date on which such Grace Period will begin and (ii) date on which such Grace
Period ends, provided further that (I) no Grace Period shall exceed 20
consecutive Trading Days and during any 365-day period all such Grace Periods
shall not exceed an aggregate of 60 Trading Days; provided, further, that the
Company shall not register any securities for the account of itself or any other
stockholder during any such Grace Period (other than pursuant to a registration
statement on Form S-4 or S-8), (II) the first day of any Grace Period must be at
least three Trading Days (or such shorter period as may be agreed by the
parties) after the last day of any prior Grace Period and (III) no Grace Period
may exist during (A) the first 10 consecutive Trading Days after the Effective
Date of the particular Registration Statement or (B) the five-Trading Day period
following each Settlement Date (each, an “Allowable Grace Period”). For purposes
of determining the length of a Grace Period above, such Grace Period shall begin
on and include the date set forth in the notice referred to in clause (i) above,
provided that such notice is received by the Investor not later than 9:30 a.m.
(New York City time) on the second Trading Day immediately prior to such
commencement date (except for such case where it is impossible to provide such
two-Trading Day advance notice, in which case the Company shall provide such
notice as soon as possible) and shall end on and include the later of the date
the Investor receives the notice referred to in clause (ii) above and the date
referred to in such notice. The provisions of Section 3(l) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
each Grace Period, the

A-11

--------------------------------------------------------------------------------



 



Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary
contained in this Section 3(q), the Company shall cause its transfer agent to
deliver unlegended shares of Common Stock to a transferee of the Investor in
accordance with the terms of the Purchase Agreement in connection with any sale
of Registrable Securities with respect to which the Investor has entered into a
contract for sale, and delivered a copy of the prospectus included as part of
the particular Registration Statement to the extent applicable, prior to the
Investor’s receipt of the notice of a Grace Period and for which the Investor
has not yet settled.

(r)        The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of its Registrable
Securities pursuant to each Registration Statement.

4.         Obligations of the Investor. 

(a)        At least five Business Days prior to the first anticipated filing
date of each Registration Statement (or such shorter period to which the parties
agree), the Company shall notify the Investor in writing of the information the
Company requires from the Investor with respect to such Registration Statement.
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

(b)        The Investor, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

(c)        The Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of the Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.

A-12

--------------------------------------------------------------------------------



 

(d)       The Investor covenants and agrees that it will comply with the
prospectus delivery and other requirements of the Securities Act as applicable
to it in connection with sales of Registrable Securities pursuant to a
Registration Statement.

5.         Expenses of Registration. 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company.

6.         Indemnification. 

(a)        In the event any Registrable Securities are included in any
Registration Statement under this Agreement, to the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act and each
of the directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Investor Party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “Blue Sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (as amended or supplemented) or in any prospectus supplement or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to Section
6(c), the Company shall reimburse the Investor Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification

 

A-13

--------------------------------------------------------------------------------



 



agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Investor Party arising out of or based upon a Violation which occurs in reliance
upon and in conformity with information furnished in writing to the Company by
such Investor Party for such Investor Party expressly for use in connection with
the preparation of such Registration Statement, prospectus or prospectus
supplement or any such amendment thereof or supplement thereto; (ii) shall not
be available to the Investor to the extent such Claim is based on a failure of
the Investor to deliver or to cause to be delivered the prospectus (as amended
or supplemented) made available by the Company (to the extent applicable),
including, without limitation, a corrected prospectus, if such prospectus (as
amended or supplemented) or corrected prospectus was timely made available by
the Company pursuant to Section 3(d) and then only if, and to the extent that,
following the receipt of the corrected prospectus no grounds for such Claim
would have existed; and (iii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Investor Party and shall survive the transfer of any
of the Registrable Securities by the Investor pursuant to Section 9.

(b)        In connection with any Registration Statement in which the Investor
is participating, the Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Company Party”), against any Claim or Indemnified Damages to which any of them
may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Investor furnished to the Company by the Investor expressly for
use in connection with such Registration Statement; and, subject to Section 6(c)
and the below provisos in this Section 6(b), the Investor will reimburse a
Company Party any legal or other expenses reasonably incurred by such Company
Party in connection with investigating or defending any such Claim; provided,
however, the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed, provided further that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 9.

(c)        Promptly after receipt by an Investor Party or Company Party (as the
case may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to

 

A-14

--------------------------------------------------------------------------------



 



participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Investor Party or the Company Party (as the case may be); provided, however,
an Investor Party or Company Party (as the case may be) shall have the right to
retain its own counsel with the fees and expenses of such counsel to be paid by
the indemnifying party if: (i) the indemnifying party has agreed in writing to
pay such fees and expenses; (ii) the indemnifying party shall have failed
promptly to assume the defense of such Claim and to employ counsel reasonably
satisfactory to such Investor Party or Company Party (as the case may be) in any
such Claim; or (iii) the named parties to any such Claim (including, without
limitation, any impleaded parties) include both such Investor Party or Company
Party (as the case may be) and the indemnifying party, and such Investor Party
or such Company Party (as the case may be) shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Investor Party or such Company Party and the indemnifying party
(in which case, if such Investor Party or such Company Party (as the case may
be) notifies the indemnifying party in writing that it elects to employ separate
counsel at the expense of the indemnifying party, then the indemnifying party
shall not have the right to assume the defense thereof on behalf of the
indemnified party and such counsel shall be at the expense of the indemnifying
party, provided further that in the case of clause (iii) above the indemnifying
party shall not be responsible for the reasonable fees and expenses of more than
one (1) separate legal counsel for all Investor Parties or Company Parties (as
the case may be). The Company Party or Investor Party (as the case may be) shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Company Party or Investor Party (as the case may be) which relates to such
action or Claim. The indemnifying party shall keep the Company Party or Investor
Party (as the case may be) reasonably apprised at all times as to the status of
the defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, the indemnifying
party shall not unreasonably withhold, delay or condition its consent.  No
indemnifying party shall, without the prior written consent of the Company Party
or Investor Party (as the case may be), consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Company Party or Investor Party (as the case may be) of a release from all
liability in respect to such Claim or litigation, and such settlement shall not
include any admission as to fault on the part of the Company Party. For the
avoidance of doubt, the immediately preceding sentence shall apply to Sections
6(a) and 6(b) hereof. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Company Party or
Investor Party (as the case may be) with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Investor Party or Company Party (as the case may
be) under this Section 6, except to the extent that the indemnifying party is
materially and adversely prejudiced in its ability to defend such action.

(d)       No Person involved in the sale of Registrable Securities who is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in

A-15

--------------------------------------------------------------------------------



 



connection with such sale shall be entitled to indemnification from any Person
involved in such sale of Registrable Securities who is not guilty of fraudulent
misrepresentation.

(e)        The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred;
provided  that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.

(f)        The indemnity and contribution agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

7.         Contribution. 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by the Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that the
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.

8.         Reports Under the Exchange Act. 

With a view to making available to the Investor the benefits of Rule 144, the
Company agrees to:

(a)        use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;

(b)        use its reasonable best efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act so long as the Company remains subject to
such requirements (it being understood that nothing herein shall limit any of
the Company’s obligations under the Purchase Agreement) and the filing of such
reports and other documents is required for the applicable provisions of Rule
144;

A-16

--------------------------------------------------------------------------------



 

(c)        furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the SEC if such reports are not publicly available
via EDGAR, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and

(d)       take such additional action as is reasonably requested by the Investor
to enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144.

9.         Assignment of Registration Rights. 

All or any portion of the rights under this Agreement shall be automatically
assignable by the Investor to any transferee or assignee of all or any portion
of the Investor’s Registrable Securities if: (i) the Investor agrees in writing
with such transferee or assignee to assign all or any portion of such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by such transferee or assignee is restricted under the
Securities Act or applicable state securities laws if so required; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence such transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
or assignment shall have been made in accordance with the applicable
requirements of the Purchase Agreement; and (vi) such transfer or assignment
shall have been conducted in accordance with all applicable federal and state
securities laws. The term “Investor” in this Agreement shall also include all
such transferees and assignees.

10.       Amendment or Waiver. 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Trading Day immediately preceding the initial filing
of the Registration Statement with the SEC. Subject to the immediately preceding
sentence, no provision of this Agreement may be (i) amended other than by a
written instrument signed by both parties hereto or (ii) waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

11.       Miscellaneous. 

 
 
 
                                                                                                                                                                                                                                  
A-17
 

--------------------------------------------------------------------------------



 

(a)        Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns or is deemed to own
of record such Registrable Securities.  If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.

(b)        Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be given in
accordance with Section 10.4 of the Purchase Agreement.

(c)        Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.  The Company and the Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement by the other party and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which either party may be entitled by law or
equity.

(d)       All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

A-18

--------------------------------------------------------------------------------



 

(e)        The Transaction Documents set forth the entire agreement and
understanding of the parties solely with respect to the subject matter thereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written, solely with respect
to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. Notwithstanding anything in this Agreement
to the contrary and without implication that the contrary would otherwise be
true, nothing contained in this Agreement shall limit, modify or affect in any
manner whatsoever (i) the conditions precedent to a Draw Down contained in
Article VII of the Purchase Agreement, including, without limitation, the
condition precedent contained in Section 7.2(iii) thereof or (ii) any of the
Company’s obligations under the Purchase Agreement.

(f)        Subject to compliance with Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto. This Agreement is not for the benefit of, nor may any
provision hereof be enforced by, any Person, other than the parties hereto,
their respective permitted successors and assigns and the Persons referred to in
Sections 6 and 7 hereof.

(g)        The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

(h)        This Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. If any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

(i)         Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j)         The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

[signature pages follow] 

A-19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

 

SANTO MINING CORP.

By:
Name: Alain French

Title: Chief Executive Officer and President

 

A-20

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

INVESTOR:

 

 

HANOVER HOLDINGS I, LLC, a New York limited liability company

By: _____________________________

Name: Joshua Sason
Its: Chief Executive Officer

 

 

 

A-21

--------------------------------------------------------------------------------



 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

______________________
______________________
______________________
Attention:  _____________

Re:      Santo Mining Corp.

Ladies and Gentlemen:

[We are][I am] counsel to Santo Mining Corp., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Common Stock Purchase Agreement, dated as of March 11, 2013 (the “Purchase
Agreement”), entered into by and among the Company and the Investor named
therein (the “Holder”) pursuant to which the Company will issue to the Holder
from time to time shares of the Company’s common stock, $0.00001 par value per
share (the ”Common Stock”). Pursuant to the Purchase Agreement, the Company also
has entered into a Registration Rights Agreement with the Holder (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the offer and sale of the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on ____________ ___, 20__, the Company
filed a Registration Statement on Form S-[3][1] (File No. 333-_____________)
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Holder as an
underwriter and a selling stockholder thereunder.

In connection with the foregoing, based solely upon oral advice from the staff
of the SEC, the Registration Statement was declared effective under the
Securities Act on [ENTER DATE OF EFFECTIVENESS], and no stop order suspending
its effectiveness has been issued and no proceedings for that purpose have been
instituted or overtly threatened.

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holder pursuant to the Registration
Statement, provided the Registration Statement remains effective.

Very truly yours,

[ISSUER’S COUNSEL]

By:_____________________

CC:      [LIST NAMES OF HOLDERS]

A-22

--------------------------------------------------------------------------------



 

EXHIBIT B

SELLING STOCKHOLDER

This prospectus relates to the possible resale from time to time by the selling
stockholder of any or all of the shares of common stock that have been or may be
issued by us to Hanover under the Purchase Agreement. For additional information
regarding the issuance of common stock covered by this prospectus, see
“Prospectus Summary—Equity Enhancement Program With Hanover” above. We are
registering the shares of common stock pursuant to the provisions of the
Registration Rights Agreement we entered into with Hanover on March 11, 2013 in
order to permit the selling stockholder to offer the shares for resale from time
to time. Except for the transactions contemplated by the Purchase Agreement and
the Registration Rights Agreement, Hanover has not had any material relationship
with us within the past three years.

The table below presents information regarding the selling stockholder and the
shares of common stock that it may offer from time to time under this
prospectus.  This table is prepared based on information supplied to us by the
selling stockholder, and reflects holdings as of _________, 2013.  As used in
this prospectus, the term “selling stockholder” includes Hanover and any donees,
pledgees, transferees or other successors in interest selling shares received
after the date of this prospectus from the selling stockholder as a gift,
pledge, or other non-sale related transfer. The number of shares in the column
“Maximum Number of Shares of Common Stock to be Offered Pursuant to this
Prospectus” represents all of the shares of common stock that the selling
stockholder may offer under this prospectus. The selling stockholder may sell
some, all or none of its shares in this offering.  We do not know how long the
selling stockholder will hold the shares before selling them, and we currently
have no agreements, arrangements or understandings with the selling stockholder
regarding the sale of any of the shares.

Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated
by the SEC under the Exchange Act, and includes shares of common stock with
respect to which the selling stockholder has voting and investment power. The
percentage of shares of common stock beneficially owned by the selling
stockholder prior to the offering shown in the table below is based on an
aggregate of ____________ shares of our common stock outstanding on ___________,
2013. Because the purchase price of the shares of common stock issuable under
the Purchase Agreement is determined on each settlement date, the number of
shares that may actually be sold by the Company under the Purchase Agreement may
be fewer than the number of shares being offered by this prospectus. The fourth
column assumes the sale of all of the shares offered by the selling stockholder
pursuant to this prospectus.

 

A-23



--------------------------------------------------------------------------------



 

 



Name of Selling Stockholder

Number of Shares of Common Stock Owned Prior to Offering

Maximum Number of Shares of Common Stock to be Offered Pursuant to this
Prospectus

Number of Shares of Common Stock Owned After Offering

 

Number(1)

Percent(2)

 

Number(3)

Percent(2)

Hanover Holdings I, LLC (4)

 

 

 

 

 

 

 

*      Represents beneficial ownership of less than one percent of the
outstanding shares of our common stock.

(1)   This number represents the [_______] shares of common stock we issued to
Hanover on March 11, 2013 as Initial Commitment Shares in consideration for
entering into the Purchase Agreement with us.  In accordance with Rule 13d-3(d)
under the Exchange Act, we have excluded from the number of shares beneficially
owned prior to the offering (i) all of the shares that may be issued to Hanover
as Additional Commitment Shares under the terms of the Purchase Agreement,
because the issuance of such shares is dependent on whether the registration
statement of which this prospectus is a part is declared effective on or prior
to [__________], 2013 and (ii) all of the shares that Hanover may be required to
purchase under the Purchase Agreement, because the issuance of such shares is
solely at our discretion and is subject to certain conditions, the satisfaction
of all of which are outside of Hanover’s control, including the registration
statement of which this prospectus is a part becoming and remaining effective.
Furthermore, the maximum dollar value of each put of common stock to Hanover
under the Purchase Agreement is subject to certain agreed upon threshold
limitations set forth in the Purchase Agreement. Also, under the terms of the
Purchase Agreement, we may not issue shares of our common stock to Hanover to
the extent that Hanover or any of its affiliates would, at any time,
beneficially own more than 4.99% of our outstanding common stock.

(2)   Applicable percentage ownership is based on [______________] shares of our
common stock outstanding as of __________, 2013.

(3)   Assumes the sale of all shares being offered pursuant to this prospectus.

(4)   The business address of Hanover is c/o Magna Group, 5 Hanover Square, New
York, New York 10004. Hanover’s principal business is that of a private
investment firm.  We have been advised that Hanover is not a member of the
Financial Industry Regulatory Authority, or FINRA, or an independent
broker-dealer, and that neither Hanover nor any of its affiliates is an
affiliate or an associated person of any FINRA member or independent
broker-dealer.  We have been further advised that Joshua Sason is the Chief
Executive Officer of Hanover and owns all of the membership interests in
Hanover, and that Mr. Sason has sole power to vote or to direct the vote and
sole power to dispose or to direct the disposition of all securities owned
directly by Hanover.

A-24

--------------------------------------------------------------------------------



 

PLAN OF DISTRIBUTION

We are registering shares of common stock that have been or may be issued by us
from time to time to Hanover under the Purchase Agreement to permit the resale
of these shares of common stock after the issuance thereof by the selling
stockholder from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholder of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

The selling stockholder may decide not to sell any shares of common stock. The
selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents, who may receive
compensation in the form of discounts, concessions or commissions from the
selling stockholder and/or the purchasers of the shares of common stock for whom
they may act as agent. In effecting sales, broker-dealers that are engaged by
the selling stockholder may arrange for other broker-dealers to participate.
Hanover is an “underwriter” within the meaning of the Securities Act. Any
brokers, dealers or agents who participate in the distribution of the shares of
common stock by the selling stockholder may also be deemed to be “underwriters,”
and any profits on the sale of the shares of common stock by them and any
discounts, commissions or concessions received by any such brokers, dealers or
agents may be deemed to be underwriting discounts and commissions under the
Securities Act. Hanover has advised us that it will use an unaffiliated
broker-dealer to effectuate all resales of our common stock. To our knowledge,
Hanover has not entered into any agreement, arrangement or understanding with
any particular broker-dealer or market maker with respect to the shares of
common stock offered hereby, nor do we know the identity of the broker-dealers
or market makers that may participate in the resale of the shares. Because
Hanover is, and any other selling stockholder, broker, dealer or agent may be
deemed to be, an “underwriter” within the meaning of the Securities Act, Hanover
will (and any other selling stockholder, broker, dealer or agent may) be subject
to the prospectus delivery requirements of the Securities Act and may be subject
to certain statutory liabilities of the Securities Act (including, without
limitation, Sections 11, 12 and 17 thereof) and Rule 10b-5 under the Exchange
Act.

The selling stockholder will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The shares of common stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions, pursuant to one or more of the
following methods:

·         on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

·         in the over-the-counter market in accordance with the rules of NASDAQ;

·         in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

A-25

--------------------------------------------------------------------------------



 

·         through the writing or settlement of options, whether such options are
listed on an options exchange or otherwise;

·         ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·         block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

·         purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·         an exchange distribution in accordance with the rules of the
applicable exchange;

·         privately negotiated transactions;

·         broker-dealers may agree with the selling stockholder to sell a
specified number of such shares at a stipulated price per share;

·         a combination of any such methods of sale; and

·         any other method permitted pursuant to applicable law.

The selling stockholder may also sell shares of common stock covered by this
prospectus pursuant to Rule 144 promulgated under the Securities Act, if
available, rather than under this prospectus. In addition, the selling
stockholder may transfer the shares of common stock by other means not described
in this prospectus.

Any broker-dealer participating in such transactions as agent may receive
commissions from the selling stockholder (and, if they act as agent for the
purchaser of such shares, from such purchaser). Hanover has informed us that
each such broker-dealer will receive commissions from Hanover which will not
exceed customary brokerage commissions. Broker-dealers may agree with the
selling stockholder to sell a specified number of shares at a stipulated price
per share, and, to the extent such a broker-dealer is unable to do so acting as
agent for the selling stockholder, to purchase as principal any unsold shares at
the price required to fulfill the broker-dealer commitment to the selling
stockholder. Broker-dealers who acquire shares as principal may thereafter
resell such shares from time to time in one or more transactions (which may
involve crosses and block transactions and which may involve sales to and
through other broker-dealers, including transactions of the nature described
above and pursuant to the one or more of the methods described above) at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices, and in connection with
such resales may pay to or receive from the purchasers of such shares
commissions computed as described above. To the extent required under the
Securities Act, an amendment to this prospectus or a supplemental prospectus
will be filed, disclosing:

·         the name of any such broker-dealers;

A-26

--------------------------------------------------------------------------------



 

·         the number of shares involved;

·         the price at which such shares are to be sold;

·         the commission paid or discounts or concessions allowed to such
broker-dealers, where applicable;

·         that such broker-dealers did not conduct any investigation to verify
the information set out or incorporated by reference in this prospectus, as
supplemented; and

·         other facts material to the transaction.

Hanover has informed us that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the common
stock. Pursuant to a requirement of the Financial Industry Regulatory Authority,
or FINRA, the maximum commission or discount and other compensation to be
received by any FINRA member or independent broker-dealer shall not be greater
than eight percent (8%) of the gross proceeds received by us for the sale of any
securities being registered pursuant to Rule 415 under the Securities Act.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that the selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

Underwriters and purchasers that are deemed underwriters under the Securities
Act may engage in transactions that stabilize, maintain or otherwise affect the
price of the common stock, including the entry of stabilizing bids or syndicate
covering transactions or the imposition of penalty bids. The selling stockholder
and any other person participating in the sale or distribution of the shares of
common stock will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder (including, without limitation, Regulation
M of the Exchange Act), which may restrict certain activities of, and limit the
timing of purchases and sales of any of the shares of common stock by, the
selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making and
certain other activities with respect to the shares of common stock. In
addition, the anti-manipulation rules under the Exchange Act may apply to sales
of the shares of common stock in the market. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.

A-27

--------------------------------------------------------------------------------



 

We have agreed to pay all expenses of the registration of the shares of common
stock pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “Blue Sky” laws;
provided, however, Hanover will pay all selling commissions, concessions and
discounts, and other amounts payable to underwriters, dealers or agents, if any,
as well as transfer taxes and certain other expenses associated with the sale of
the shares of common stock. We have agreed to indemnify Hanover and certain
other persons against certain liabilities in connection with the offering of
shares of common stock offered hereby, including liabilities arising under the
Securities Act or, if such indemnity is unavailable, to contribute amounts
required to be paid in respect of such liabilities. Hanover has agreed to
indemnify us against liabilities under the Securities Act that may arise from
any written information furnished to us by Hanover specifically for use in this
prospectus or, if such indemnity is unavailable, to contribute amounts required
to be paid in respect of such liabilities.

At any time a particular offer of the shares of common stock is made by the
selling stockholder, a revised prospectus or prospectus supplement, if required,
will be distributed. Such prospectus supplement or post-effective amendment will
be filed with the Securities and Exchange Commission to reflect the disclosure
of any required additional information with respect to the distribution of the
shares of common stock. We may suspend the sale of shares by the selling
stockholder pursuant to this prospectus for certain periods of time for certain
reasons, including if the prospectus is required to be supplemented or amended
to include additional material information.

A-28

--------------------------------------------------------------------------------



 

EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF DRAW DOWN NOTICE

Reference is made to the Common Stock Purchase Agreement dated as of March 11,
2013 (the  “Purchase Agreement”) between Santo Mining Corp., a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
and Hanover Holdings I, LLC, a New York limited liability company. Capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in the Purchase Agreement. In accordance with and pursuant to Section 3.1
of the Purchase Agreement, the Company hereby issues this Draw Down Notice to
exercise a Draw Down for the Draw Down Amount Requested indicated below.

Draw Down Amount Requested:

 

Pricing Period start date:

 

Pricing Period end date:

 

Settlement Date:

 

Draw Down Floor Price:

 

 

On behalf of the Company, the undersigned hereby certifies to the Investor that
(i) the above Draw Down Amount Requested does not exceed the Maximum Draw Down
Amount Requested, (ii) the sale of Shares pursuant to this Draw Down Notice
shall not cause the Company to sell or the Investor to purchase shares of Common
Stock which, when aggregated with all purchases made by the Investor pursuant to
all prior Draw Down Notices issued under the Purchase Agreement, would exceed
the Aggregate Limit, (iii) to the Company’s Knowledge, the sale of Shares
pursuant to this Draw Down Notice shall not cause the Company to sell or the
Investor to purchase shares of Common Stock which would cause the aggregate
number of shares of Common Stock then beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by
the Investor and its Affiliates to exceed the Ownership Limitation, (iv) as of
the date hereof, the Company does not possess any material non-public
information, and (v) the Company has performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Purchase Agreement and the Registration Rights Agreement to be performed,
satisfied or complied with by the Company at or prior to the date hereof and
shall perform, satisfy and comply in all material respects with all covenants,
agreements and conditions required by the Purchase Agreement and the
Registration Rights Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable settlement date, including without
limitation, delivery of all certificates and bring down opinions required to be
delivered by the Purchase Agreement.

Dated:

By:___________________________
Name
Title:

 

Address:
Facsimile No.

AGREED AND ACCEPTED

 

By:                                       
Name
Title:

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTiFICATE OF THE COMPANY

CLOSING CERTIFICATE

_________ 20__

The undersigned, the [___________] of Santo Mining Corp., a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
delivers this certificate in connection with the Common Stock Purchase
Agreement, dated as of March 11, 2013 (the “Agreement”), by and between the
Company and Hanover Holdings I, LLC, a New York limited liability company (the
“Investor”), and hereby certifies on the date hereof that (capitalized terms
used herein without definition have the meanings assigned to them in the
Agreement):

1.         Attached hereto as Exhibit A is a true, complete and correct copy of
the Articles of Incorporation of the Company as filed with the Secretary of
State of the State of Nevada. The Articles of Incorporation of the Company have
not been further amended or restated, and no document with respect to any
amendment to the Articles of Incorporation of the Company has been filed in the
office of the Secretary of State of the State of Nevada since the date shown on
the face of the state certification relating to the Company’s Articles of
Incorporation, which is in full force and effect on the date hereof, and no
action has been taken by the Company in contemplation of any such amendment or
the dissolution, merger or consolidation of the Company.

2.         Attached hereto as Exhibit B is a true and complete copy of the
Bylaws of the Company, as amended and restated through, and as in full force and
effect on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or stockholders of the Company.

3.         The Board of Directors of the Company has approved the transactions
contemplated by the Transaction Documents; said approval has not been amended,
rescinded or modified and remains in full force and effect as of the date
hereof.

4.         Each person who, as an officer of the Company, or as attorney-in-fact
of an officer of the Company, signed the Transaction Documents to which the
Company is a party, was duly elected, qualified and acting as such officer or
duly appointed and acting as such attorney-in-fact, and the signature of each
such person appearing on any such document is his genuine signature.

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

                                                                         
Name:

Title:

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE

In connection with the issuance of shares of common stock of Santo Mining Corp.,
a corporation organized and existing under the laws of the State of Nevada (the
“Company”), pursuant to the Draw Down Notice, dated [_____________], delivered
by the Company to Hanover Holdings I, LLC, a New York limited liability company
(the “Investor”) pursuant to Article III of the Common Stock Purchase Agreement,
dated as of March 11, 2013, by and between the Company and the Investor (the
“Agreement”), the undersigned hereby certifies to the Investor as follows:

1.         The undersigned is the duly appointed [_____________] of the Company.

2.         Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article V of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Draw Down
Exercise Date] and as of the date hereof with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties are true
and correct in all material respects as of such other date and (ii) that are
qualified by “materiality” or “Material Adverse Effect” are true and correct as
of [insert Draw Down Exercise Date] and as of the date hereof with the same
force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties are true and correct as of such other date.

3.         The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
and the Registration Rights Agreement to be performed, satisfied or complied
with by the Company at or prior to [insert Draw Down Exercise Date] and the date
hereof.

4.         The Shares issuable on the date hereof in respect of the Draw Down
Notice referenced above shall be delivered electronically by crediting the
Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system, and shall be freely tradable and transferable and
without restriction on resale. To the extent requested by the Investor pursuant
to Section 10.1(iv) under the Agreement, the legend set forth in Section
10.1(iii) of the Agreement has been removed from the certificate(s) representing
the Commitment Shares in accordance with Section 10.1(iv) of the Agreement.

5.         As of [insert Fixed Request Exercise Date] and the date hereof, the
Company did not and does not possess any material non-public information.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

The undersigned has executed this Certificate this [___] day of [___________],
20[__].

By:                                   

Name:                               

Title:                                

D-1

--------------------------------------------------------------------------------



 